Exhibit 10.12

EXECUTION COPY

 

 

 

PULITZER INC.

 

 

GUARANTY AGREEMENT

 

 

Dated as of January 30, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page  

1.      DEFINED TERMS; ACCOUNTING MATTERS

     2   

1.1.       Defined Terms

     2   

1.2.       Accounting and Legal Principles, Terms and Determinations

     9   

2.      GUARANTY

     9   

2.1.       Guaranty

     9   

2.2.       Guaranty of Payment and Performance

     10   

2.3.       General Provisions Relating to the Guaranty

     11   

3.      REPRESENTATIONS AND WARRANTIES

     15   

3.1.       Organization and Qualification; Due Authorization

     15   

3.2.       Material Adverse Change

     15   

3.3.       Litigation; Observance of Agreements, Statutes and Orders

     16   

3.4.       Outstanding Debt

     16   

3.5.       Title to Properties

     16   

3.6.       Taxes

     16   

3.7.       Conflicting Agreements and Other Matters

     17   

3.8.       ERISA

     17   

3.9.       Governmental Authorizations, Etc.

     18   

3.10.     Disclosure

     18   

3.11.     Solvency

     19   

3.12.     Foreign Assets Control Regulations, Etc.

     19   

3.13.     Organization and Ownership of Shares of Subsidiaries; Affiliates

     20   

3.14.     Compliance with Laws, Other Instruments, Etc.

     21   

3.15.     Licenses, Permits, Etc.

     21   

3.16.     [Reserved]

     21   

3.17.     Environmental Matters

     21   

4.      AFFIRMATIVE COVENANTS

     22   

4.1.       Financial Statements

     22   

4.2.       Inspection of Properties

     25   

4.3.       Covenant to Secure Notes Equally

     25   

4.4.       Business

     25   

4.5.       Compliance with Laws and Regulations

     25   

4.6.       Patents, Trade Marks and Trade Names

     26   

4.7.       Payment of Taxes and Other Claims

     26   

4.8.       ERISA Compliance

     26   

4.9.       Execution and Delivery of Subsidiary Guaranty Agreement and Other
Collateral Documents

     26   

4.10.     Insurance

     27   

4.11.     Maintenance of Properties

     27   

4.12.     Corporate Existence, Etc.

     27   

4.13.     Books and Records

     28   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

      Page  

4.14.     Lee/Pulitzer Contribution Transaction

     28   

5.      NEGATIVE COVENANTS

     28   

5.1.       Financial Covenants

     28   

5.2.       Liens

     29   

5.3.       Priority Debt

     30   

5.4.       Loans, Advances and Investments

     31   

5.5.       Sale or Disposition of Assets

     34   

5.6.       Sale and Lease-Back

     34   

5.7.       Merger

     34   

5.8.       Transactions With Affiliates; Lee Company Transactions

     34   

5.9.       Sale of Stock and Debt of Subsidiaries

     35   

5.10.     Issuance of Stock by Subsidiaries

     36   

5.11.     Limitation on Certain Restrictive Agreements

     36   

5.12.     Capital Expenditures

     36   

5.13.     Restricted Payments

     36   

5.14.     Terrorism Sanctions Regulations

     37   

5.15.     Debt

     37   

6.      EVENTS OF DEFAULT; REMEDIES

     38   

6.1.       Events of Default

     38   

6.2.       Remedies

     40   

7.      MISCELLANEOUS

     41   

7.1.       Survival of Representations and Warranties; Entire Agreement

     41   

7.2.       Consent to Amendments

     41   

7.3.       Binding Effect, etc.

     41   

7.4.       Notices

     41   

7.5.       Severability

     42   

7.6.       Successors and Assigns

     42   

7.7.       Independence of Covenants

     42   

7.8.       Satisfaction Requirement

     42   

7.9.       Counterparts

     42   

7.10.     Governing Law

     42   

7.11.     Consent to Jurisdiction; Waiver of Immunities

     42   

7.12.     Waiver of Jury Trial

     43   

 

ii



--------------------------------------------------------------------------------

 

SCHEDULE 3.3

  –  

LITIGATION

SCHEDULE 3.4

  –  

OUTSTANDING DEBT

SCHEDULE 3.7

  –  

AGREEMENTS RESTRICTING INCURRENCE OF DEBT

SCHEDULE 3.8

  –  

ERISA

SCHEDULE 3.13

  –  

SUBSIDIARIES OF THE GUARANTOR AND OWNERSHIP OF SUBSIDIARY STOCK

SCHEDULE 5.4

  –  

EXISTING INVESTMENTS

EXHIBIT A

  –  

FORM OF COMPLIANCE CERTIFICATE

 

iii



--------------------------------------------------------------------------------

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”) is made as of January 30, 2012 by
PULITZER INC., a Delaware corporation (the “Guarantor”), in favor of the holders
from time to time of the Notes issued under the below-described Note Agreement.

Recitals

A. St. Louis Post-Dispatch LLC, a Delaware limited liability company (the
“Company”), entered into that certain Note Agreement dated as of May 1, 2000, as
amended by (i) that certain Amendment No. 1 to Note Agreement, dated as of
November 23, 2004, (ii) that certain Amendment No. 2 to Note Agreement, dated as
of February 1, 2006, (iii) that certain Amendment No. 3 to Note Agreement, dated
as of November 19, 2008, (iv) that certain Amendment No. 4 and First Amendment
to Limited Waiver to Note Agreement and Guaranty Agreement, dated as of
January 16, 2009, (v) that certain Limited Waiver and Amendment No. 5 to Note
Agreement, dated as of February 18, 2009, (vi) that certain Amendment No. 6 to
Note Agreement, dated as of April 6, 2011, and (vii) that certain Amendment
No. 7 to Note Agreement, dated as of November 7, 2011 (as so amended and in
effect immediately prior to the Petition Date (as defined below), the
“Prepetition Note Agreement”), with the several Purchasers listed in the
Purchaser Schedule attached thereto, pursuant to which, among other things, the
Company issued and sold $306,000,000 in original principal amount of its
Adjustable Rate Senior Notes due April 28, 2009 (as in effect immediately prior
to the Petition Date (as defined below), the “Prepetition Notes”).

B. In connection with the Prepetition Note Agreement, the Guarantor executed and
delivered to the holders of Prepetition Notes a Guaranty Agreement, dated as of
May 1, 2000, as amended by (i) that certain Amendment No. 1 to Guaranty
Agreement, dated as of August 7, 2000, (ii) that certain Amendment No. 2 to
Guaranty Agreement, dated as of November 23, 2004, (iii) that certain Amendment
No. 3 to Guaranty Agreement, dated as of June 3, 2005, (iv) that certain
Amendment No. 4 to Guaranty Agreement, dated as of February 1, 2006, and
(v) that certain Limited Waiver and Amendment No. 5 to Guaranty Agreement, dated
as of February 18, 2009 (as so amended and in effect immediately prior to the
Petition Date (as defined below), the “Prepetition Guaranty Agreement”),
pursuant to which the Guarantor, among other things, agreed to guaranty the
payment and performance by the Company of all of its obligations and liabilities
under and in respect of the Prepetition Note Agreement and the Prepetition
Notes.

C. On December 12, 2011 (the “Petition Date”), Lee and certain of its
Subsidiaries including the Company and the Guarantor (collectively, the
“Debtors”) filed voluntary petitions for relief under Chapter 11 of Title 11 of
the Bankruptcy Code in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”) and continued in the possession of their
property and in the management of their businesses pursuant to Sections 1107 and
1108 of the Bankruptcy Code (the “Bankruptcy Proceeding”).

D. On January 23, 2012, the Bankruptcy Court entered an order confirming the
Second Amended Joint Prepackaged Plan of Reorganization for the Debtors, dated
January 19,



--------------------------------------------------------------------------------

2012 (as in effect on the date of confirmation thereof pursuant to the
Confirmation Order of the Bankruptcy Court and as it thereafter may be amended
in accordance with Pulitzer Support Agreement, the “Plan of Reorganization”).

E. In connection with the implementation of the Plan of Reorganization, the
Purchasers have agreed to become, or shall be deemed to become, parties to a new
Note Agreement, dated as of the date hereof (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Note Agreement”),
pursuant to which, among other things, the Company will issue new adjustable
rate senior guaranteed promissory notes of the Company in the aggregate
principal amount (after giving effect to the Lee Prepayment) of $126,355,000,
each substantially in the form of Exhibit A to the Note Agreement (together with
any notes issued in substitution or exchange therefor, each as amended, restated
or otherwise modified from time to time, each, individually, a “Note” and,
collectively, the “Notes”).

F. To induce each Purchaser to enter into the Note Agreement and acquire the
Notes, the Guarantor is required, pursuant to the Note Agreement, to (i) execute
a guaranty agreement in substantially the form hereof, and (ii) guaranty all
obligations of the Company under and in respect of the Notes, the Note Agreement
and the other Transaction Documents pursuant to the terms and provisions hereof.

G. The Board of Directors of the Guarantor has determined that the Guarantor’s
execution, delivery and performance of this Guaranty may reasonably be expected
to benefit the Guarantor, directly or indirectly, and to be in the best
interests of the Guarantor.

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Guarantor hereby covenants and agrees with, and represents and
warrants to each holder of Notes, as follows:

 

1.

DEFINED TERMS; ACCOUNTING MATTERS

1.1. Defined Terms. All capitalized terms used herein, unless specifically
otherwise defined, shall have the meanings ascribed to them in the Note
Agreement. In addition, the following terms shall have the meanings specified
with respect thereto below (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Affiliate” shall mean any Person directly or indirectly controlling, controlled
by, or under direct or indirect common control with, another Person. A reference
to an Affiliate shall mean an Affiliate of the Guarantor unless the context
otherwise requires. A Person shall be deemed to control another Person if such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.

“Anti-Money Laundering” shall have the meaning specified in clause (iii) of
Section 3.12 of this Guaranty.

“Asset Sale” shall mean any sale, transfer or other disposition of any assets of
the Guarantor or any of its Subsidiaries other than (i) the sale of inventory
sold in the ordinary

 

2



--------------------------------------------------------------------------------

course of business, (ii) grants of licenses, sublicenses, leases or subleases to
other Persons not materially interfering with the conduct of the business of the
Guarantor or its Subsidiaries and so long as any such grant does not prevent
foreclosure on the affected asset if it is subject to any of the Liens created
by the Collateral Documents and may be revoked upon such foreclosure, (iii) any
such transaction between the Guarantor and any one of its Subsidiaries or
between Subsidiaries of the Guarantor, (iv) any transaction permitted by
paragraph 7C(6) of the Note Agreement to the extent such transaction involves
only the Guarantor and its Subsidiaries, (v) the sale or other disposition of
cash and Cash Equivalents in the ordinary course of business, in each case for
cash at Fair Market Value, and (vi) the Contribution.

“Asset Sale Proceeds” shall mean, with respect to any Asset Sale, the amount of
cash proceeds received (directly or indirectly, including, subject to the
proviso hereto, insurance and condemnation proceeds) by or on behalf of the
Guarantor or any Subsidiary in connection therewith (including, without
limitation, cash payments in respect of non-cash consideration to the extent
permitted by paragraph 7C(3)(iv) of the Note Agreement and Section 5.5, as and
when such cash payments are received), after deducting therefrom only (i) the
amount of any Debt secured by any Lien permitted by paragraph 7C(1) of the Note
Agreement (other than (A) the Notes and (B) Debt assumed by the purchaser of
such asset) which is required to be, and is, repaid in connection with such
Asset Sale and (ii) all direct costs and reasonable fees, commissions, expenses
and taxes related thereto to the extent paid or payable to a Person that is not
an Affiliate or a Subsidiary, provided that Asset Sale Proceeds shall not
include, so long as no Event of Default has occurred and is continuing, (1) the
proceeds of the any Asset Sale effected pursuant to paragraph 7C(4)(i) of the
Note Agreement to the extent such proceeds are applied to replace the assets
subject to such Asset Sale with assets of like kind and purposes or
(2) insurance and condemnation proceeds from any single occurrence of less than
$10,000,000 to the extent such proceeds are applied to repair or replace the
assets subject to the casualty or condemnation giving rise to the payment of
such proceeds.

“Bankruptcy Court” shall have the meaning specified in Recital C of this
Guaranty.

“Bankruptcy Law” shall have the meaning specified in clause (vi) of Section 6.1
of this Guaranty.

“Blocked Person” shall have the meaning specified in clause (i) of Section 3.12
of this Guaranty.

“Bankruptcy Proceeding” shall have the meaning specified in Recital C of this
Guaranty.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of all Capitalized Lease Obligations incurred by such
Person.

“Capitalized Lease Obligation” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, taken at the amount thereof
accounted for as indebtedness in accordance with such principles.

 

3



--------------------------------------------------------------------------------

“Claims” shall have the meaning specified in Section 4.7 of this Guaranty.

“Company” shall have the meaning specified in Recital A of this Guaranty.

“Consolidated Debt” shall mean, with respect to the Guarantor and its
Subsidiaries on any date of determination, (i) total Debt of the Guarantor and
its Subsidiaries, determined on a consolidated basis in accordance with GAAP,
minus (ii) the aggregate amount of all Debt permitted by Section 5.3(iv) hereof.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus, all amounts deducted or excluded in the computation thereof
on account of (without duplication) (a) Consolidated Interest Expense,
(b) depreciation and amortization expense, (c) income and profits taxes,
(d) Intercompany Charges to Pulitzer permitted under Section 5.8(i) but not paid
or settled in cash and properly allocable to such period in accordance with
GAAP, (e) commencing with the fiscal quarter ending on or about June 26, 2011,
(i) the Allocable Share of the Lee/Pulitzer Restructuring Costs properly
allocable to such period in accordance with GAAP, and (ii) all fees and expenses
of legal counsel and financial advisors on behalf of the Purchasers paid by the
Guarantor and its Subsidiaries during such period in connection with the
transactions contemplated by the Transaction Documents, the Plan of
Reorganization and the Bankruptcy Proceeding, (f) any curtailment charges
relating to the reduction or elimination of benefits under any Plan maintained
by the Guarantor or its Subsidiaries, and (g) the fees paid pursuant to
paragraph 4Q of the Note Agreement to the extent not capitalized or otherwise
deferred and amortized minus, to the extent included in Consolidated Net Income
for such period (without duplication), (x) cash interest income for such period
and (y) for the avoidance of doubt, any curtailment gains relating to any
reduction or elimination of benefits under any Plan.

“Consolidated Interest Expense” shall mean, for any period, for the Guarantor
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, the sum of all amounts which would be deducted in
computing Consolidated Net Income on account of interest on Debt (including
(whether or not so deducted) (i) imputed interest in respect of Capitalized
Lease Obligations, (ii) the “deemed interest expense” (i.e., the interest
expense which would have been applicable if the respective obligations were
structured as on-balance sheet financing arrangements) with respect to all Debt
of the Guarantor and its Subsidiaries of the type described in clause (x) of the
definition of “Debt” in the Note Agreement (to the extent same does not arise
from a financing arrangement constituting an operating lease), and (iii) all
commissions, discounts and other regularly accruing commitment, letter of credit
and other banking fees and charges, but excluding (x) amortization of debt
discount and expense and (y) other non-cash interest expense.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Guarantor and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, excluding:

(a) any gains arising from (i) the sale or other disposition of any assets
(other than current assets) to the extent that the aggregate amount of the gains
during such period exceeds the aggregate amount of the losses during such period
from the sale, abandonment or other disposition of assets (other than current
assets), (ii) any write-up of

 

4



--------------------------------------------------------------------------------

assets or (iii) the acquisition of outstanding securities of the Guarantor or
any of its Subsidiaries;

(b) any losses arising from the sale or other disposition of any assets (other
than current assets) to the extent the aggregate amount of losses during such
period exceeds the aggregate amount of gains during such period from such sale;

(c) any amount representing any interest in the undistributed earnings of
(i) any other Person that is not a Subsidiary of the Guarantor, (ii) TNI
Partners and (iii) any other Subsidiary of the Guarantor that is accounted for
by the Guarantor by the equity method of accounting;

(d) any earnings, prior to the date of acquisition, of any Person acquired in
any manner, and any earnings of any Subsidiary of the Guarantor acquired prior
to its becoming a Subsidiary of the Guarantor;

(e) any earnings of a successor to or transferee of the assets of the Guarantor
prior to its becoming such successor or transferee;

(f) any deferred credit (or amortization of a deferred credit) arising from the
acquisition of any Person;

(g) any extraordinary gains or extraordinary losses not covered by clause (a) or
(b) above;

(h) any non-cash charges related to goodwill and asset write-offs and
write-downs;

(i) any other non-cash gains or losses; and

(j) amortization of debt discounts and expenses for such period.

“Contribution” shall have the meaning specified in Section 4.14 of this
Guaranty.

“Controlled Entity” means any of the Subsidiaries of the Guarantor and any of
their or the Guarantor’s respective Controlled Affiliates. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

“Debtors” shall have the meaning specified in Recital C of this Guaranty.

“Default” shall mean any of the events specified in Section 6.1, whether or not
any requirement for such event to become an Event of Default has been satisfied.

“Distribution” shall mean, in respect of any corporation, association or other
business entity:

 

5



--------------------------------------------------------------------------------

(a) dividends or other distributions or payments on capital stock or other
equity interest of such corporation, association or other business entity
(except distributions in such stock or other equity interest); and

(b) the redemption or acquisition of such stock or other equity interests or of
warrants, rights or other options to purchase such stock or other equity
interests (except when solely in exchange for such stock or other equity
interests) unless made, contemporaneously, from the net proceeds of a sale of
such stock or other equity interests.

“ERISA Affiliate” shall mean any Person which is a member of the same controlled
group of Persons as the Guarantor within the meaning of section 414(b) of the
Code, or any trade or business which is under common control with the Guarantor
within the meaning of section 414(c) of the Code.

“Event of Default” shall mean any of the events specified in Section 6.1,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.

“Excluded TNI Assets” shall mean all Equity Interests in TNI Partners, all real
and personal property which is leased to or used in the operations or business
of TNI Partners, and all proceeds of any of the foregoing.

“Fair Market Value” shall mean, at any time and with respect to any property,
the sale value of such property that would be realized in an arm’s-length sale
at such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).

“Guaranteed Obligations” shall have the meaning specified in Section 2.1 of this
Guaranty.

“Guarantor” shall have the meaning specified in the introductory paragraph
hereof.

“Guaranty” shall have the meaning specified in the introductory paragraph
hereof.

“Lee” shall mean Lee Enterprises, Incorporated, a Delaware corporation.

“Lee Company” shall mean any Person (other than the Guarantor or any of its
Subsidiaries) a majority of the outstanding equity interests of which are owned
directly or indirectly by Lee.

“Lee Payable” shall mean, at any time, the aggregate amount owing to the
Guarantor by Lee Publications.

“Lee Procurement” shall mean Lee Procurement Solutions Co., an Iowa corporation.

“Lee Publications” shall mean Lee Publications, Inc., a Delaware corporation.

 

6



--------------------------------------------------------------------------------

“LIBOR” means the rate per annum (rounded upwards, if necessary, to the next
higher one hundred-thousandth of a percentage point) for deposits in US Dollars
for a 90-day period which appears on the Telerate page 3750 (or if such page is
not available, the Reuters Screen LIBO page) as of 11:00 a.m. (London, England
time) on the date two (2) Business Days before the commencement of the
applicable interest period. “Reuters Screen LIBO Page” means the display
designated as the “LIBO” page on the Reuters Monitory Money Rates Service (or
such other page as may replace the LIBO page on the service or such other
service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Banker’s Association
Interest Settlement Rates for Dollar deposits).

“Note Agreement” shall have the meaning specified in Recital E of this Guaranty.

“Notes” shall have the meaning specified in Recital E of this Guaranty.

“OFAC” shall have the meaning specified in clause (i) of Section 3.12 of this
Guaranty.

“OFAC Listed Person” shall have the meaning specified in clause (i) of
Section 3.12 of this Guaranty.

“Petition Date” shall have the meaning specified in Recital C of this Guaranty.

“Plan of Reorganization” shall have the meaning specified in Recital D of this
Guaranty.

“Prepetition Guaranty Agreement” shall have the meaning specified in Recital B
of this Guaranty.

“Prepetition Note Agreement” shall have the meaning specified in Recital A of
this Guaranty.

“Prepetition Notes” shall have the meaning specified in Recital A of this
Guaranty.

“Priority Debt” shall mean, with respect to the Guarantor and its Subsidiaries
on any date of determination, the aggregate amount of all Debt of the Guarantor
secured by a Lien plus all secured and unsecured Debt of all Subsidiaries
(excluding Debt represented by the Notes and the Subsidiary Guaranty Agreement).

“Purchasers” shall have the meaning specified in the Note Agreement.

“Replacement Covenant Notice Date” shall mean the date (which shall in no event
be more than 45 days after the end of any fiscal quarter of the Guarantor) on
which the Guarantor shall have delivered written notice to all holders of the
Notes (i) certifying that the ratio of (a) Consolidated Debt as of the last day
of the most recently ended fiscal quarter of the Guarantor to (b) Consolidated
EBITDA for the four consecutive fiscal quarters ended as of such last day is
less than or equal to 2.25 to 1.00, and attaching evidence thereof satisfactory
to such holders (including computations in reasonable detail), and (ii) electing
to replace the covenant set forth in Section 5.1(i) hereof with the covenant set
forth in Section 5.1(ii) hereof. Upon delivery of such notice, the covenant set
forth in Section 5.1(ii) hereof shall become effective as of the date

 

7



--------------------------------------------------------------------------------

of the delivery of such notice and, for the avoidance of doubt, shall be deemed
to replace irrevocably the covenant set forth in Section 5.1(i) in its entirety
and in all respects and the Guarantor shall not be required to comply with the
covenant set forth in Section 5.1(i) with respect to any fiscal quarter ending
thereafter.

“Restricted Intercompany Charges” shall mean charges by any Lee Company to the
Guarantor or any of its Subsidiaries for (i) the provision by any Lee Company of
goods and services for the benefit of the Guarantor or any of its Subsidiaries
to the extent arising from cost-savings measures adopted in accordance with
Section 5.8(i)(e)(2) hereof, including, but not limited to transactions related
to the integrated operations of Bloomington, IL and Decatur, IL and regional
design centers, (ii) procurement services furnished by Lee Procurement in
connection with obtaining newsprint from third parties for the benefit of the
Guarantor or any of its Subsidiaries, (iii) the corporate overhead of the Lee
Companies (including, without limitation, management, administration, financial
services, legal, human resources, building services, editorial support, and Lee
Lodge facilities), (iv) fees for (a) Lee corporate sales and marketing, (b) Lee
information technology services, (c) digital service/online fees, and (d) audit
and consulting fees, (v) compensation of publishers, (vi) fees for Lee regional
call centers and regional finance center services and (vii) compensation of
outside directors, in the case of the foregoing subclauses (iv) (a) to (d), (v),
(vi) and (vii) inclusive, only to the extent actually paid by any Lee Company.
The nature, allocation and payment method of the charges referred to in the
foregoing clauses (ii) to (v), inclusive, shall be consistent with practices
used in the period from the fiscal quarter of the Guarantor ending in March,
2009 through the fiscal quarter of the Guarantor ending in September, 2011;
provided, that, for the avoidance of doubt, the charges referred to in the
foregoing clause (iii) shall be paid by a reduction in the Lee Payable and not
in cash.

“Restricted Payment” shall mean

(a) any Distribution in respect of the Guarantor or any Subsidiary of the
Guarantor (other than (i) on account of capital stock or other equity interests
of a Subsidiary of the Guarantor owned legally and beneficially by the Guarantor
or another Subsidiary of the Guarantor or (ii) a Distribution payable in stock
or other equity interests of the Guarantor), including, without limitation, any
Distribution resulting in the acquisition by the Guarantor of securities which
would constitute treasury stock, and

(b) any payment, repayment, redemption, retirement, repurchase or other
acquisition, direct or indirect, by the Guarantor or any Subsidiary of, on
account of, or in respect of, the principal of any Subordinated Debt (or any
installment thereof) prior to the regularly scheduled maturity date thereof (as
in effect on the date such Subordinated Debt was originally incurred).

For purposes of this Agreement, the amount of any Restricted Payment made in
property shall be the greater of (x) the Fair Market Value of such property (as
determined in good faith by the board of directors (or equivalent governing
body) of the Person making such Restricted Payment) and (y) the net book value
thereof on the books of such Person, in each case determined as of the date on
which such Restricted Payment is made.

 

8



--------------------------------------------------------------------------------

“Subordinated Debt” shall mean any Debt that is in any manner subordinated in
right of payment or security in any respect to Debt evidenced by the Notes.

“Subsidiary” shall mean, as to the Guarantor, the Company and any other
corporation, limited liability company, association or other business entity
organized under the laws of any state of the United States of America, Canada or
any province of Canada which conducts the major portion of its business in and
makes the major portion of its sales to Persons located in the United States of
America or Canada, and all of the stock of every class of which (except
directors’ qualifying shares) or other equity interests in which shall, at the
time as of which any determination is being made, be owned by the Guarantor
either directly or through Subsidiaries.

“Unrestricted Intercompany Transactions” shall mean transactions between any Lee
Company and the Guarantor or any of its Subsidiaries for (i) passing through to
the Guarantor or any of its Subsidiaries revenue received by any Lee Company for
services rendered by the Guarantor or any of its Subsidiaries for arm’s length
transactions with third parties; (ii) payment or reimbursement of costs incurred
by Pulitzer and its Subsidiaries for and on behalf of any Lee Company;
(iii) passing through to the Guarantor or any of its Subsidiaries of costs
incurred by any Lee Company for arm’s length transactions with third parties to
the extent the portion of such transactions passing through to the Guarantor or
any of its Subsidiaries are for the sole benefit of the Guarantor or any of its
Subsidiaries and such costs are specifically identified as such on invoices from
third parties, or in the absence of such invoices, are properly allocable to the
Guarantor or any of its Subsidiaries on a basis consistent with past practices;
(iv) reimbursing any Lee Company for payments made by Lee for payroll or other
employee benefit costs incurred directly by (or for the account of) the
Guarantor or any of its Subsidiaries, (v) income tax expense or income tax
benefits in accordance with the Tax Sharing Agreement, (vi) pension payments
from Lee to the Guarantor, and (vii) interest income on the Lee Payable.

1.2. Accounting and Legal Principles, Terms and Determinations. All accounting
terms used herein which are not expressly defined in this Guaranty have the
meanings respectively given to them in accordance with GAAP. Except as otherwise
specifically provided herein, (i) all computations made pursuant to this
Guaranty shall be made in accordance with GAAP, and (ii) all financial
statements shall be prepared in accordance with GAAP; provided that, except as
otherwise specifically provided herein, all computations and definitions used in
determining compliance with financial covenants shall utilize GAAP and policies
in conformity with those used to prepare the audited financial statements of the
Guarantor for the Guarantor’s fiscal year ended September 25, 2011. For purposes
of determining compliance with the financial covenants contained in this
Guaranty, any election by the Guarantor to measure any financial liability using
fair value (as permitted by Accounting Standard Codification Topic No. 825-10-25
– Fair Value Option or any similar accounting standard) shall be disregarded and
such determination shall be made as if such election had not been made.

 

2.

GUARANTY

2.1. Guaranty. The Guarantor hereby irrevocably, absolutely and unconditionally
guarantees unto each holder of Notes (i) the full and prompt payment of the
principal of, Yield-Maintenance Amount, if any, interest and all other amounts
due with respect to the Notes from time to time outstanding, as and when such
amounts shall become due and payable, whether by

 

9



--------------------------------------------------------------------------------

lapse of time, upon redemption, prepayment or purchase, by extension or by
acceleration or declaration or otherwise (including (to the extent legally
enforceable) interest due on overdue payments of principal, Yield-Maintenance
Amount, if any, or interest at the rate set forth in the Notes or any other
amounts due thereunder) in coin or currency of the United States of America
which at the time of payment or demand therefor shall be legal tender for the
payment of public and private debts, (ii) the full and prompt payment,
performance and observance by the Company of all other obligations, covenants,
conditions and agreements contained in the Note Agreement or any other
instrument or agreement entered into in connection therewith or otherwise
relating thereto, and (iii) the full and prompt payment, upon demand by any
holder of Notes, of all costs and expenses (including reasonable attorneys’
fees), if any, as shall have been expended or incurred in the analysis,
protection or enforcement of any right or privilege under the Notes, the Note
Agreement or any other instrument or agreement entered into in connection
therewith or relating thereto or in the protection or enforcement of any rights,
privileges or liabilities under this Guaranty or in any consultation or action
in connection therewith or herewith (all such obligations, covenants, conditions
and agreements described in the foregoing clauses (i), (ii) and (iii) being
hereinafter collectively referred to as the “Guaranteed Obligations”).

The Guarantor hereby acknowledges and agrees that its liability hereunder is
joint and several with any other Person(s) who may guarantee the obligations and
indebtedness under and in respect of the Notes, the Note Agreement and the other
Transaction Documents.

2.2. Guaranty of Payment and Performance. This is a guaranty of payment and
performance and not a guaranty of collection, and the Guarantor hereby waives
any right to require that any action on or in respect of any Note, the Note
Agreement or any instrument or agreement relating to the Guaranteed Obligations
be brought against the Company or any other Person or that resort be had to any
direct or indirect security for the Notes or for this Guaranty or any other
remedy. Any holder of Notes may, at its option, proceed hereunder against the
Guarantor in the first instance to collect monies when due, the payment of which
is guaranteed hereby, without first proceeding against the Company or any other
Person and without first resorting to any direct or indirect security for the
Notes, or for this Guaranty or any other remedy. The liability of the Guarantor
hereunder shall in no way be affected or impaired by any acceptance by any
holder of Notes of any direct or indirect security for, or other guaranties of,
the Guaranteed Obligations or by any failure, delay, neglect or omission by any
holder of Notes to realize upon or protect any of the Guaranteed Obligations or
any Notes or other instruments evidencing the same or any direct or indirect
security therefor or by any approval, consent, waiver, or other action taken or
omitted to be taken by any such holder. The Guarantor (i) acknowledges that
certain obligations of the Company under the Note Agreement will survive the
payment or transfer of any Note and the termination of the Note Agreement, and
(ii) agrees that the obligations of the Guarantor hereunder with respect to such
surviving obligations shall also survive the payment or transfer of any Note and
the termination of the Note Agreement.

2.3. General Provisions Relating to the Guaranty.

(i) The Guarantor hereby consents and agrees that any holder or holders of Notes
from time to time, with or without any further notice to or assent from the
Guarantor may, without in any manner affecting the liability of the Guarantor
under

 

10



--------------------------------------------------------------------------------

this Guaranty, and upon such terms and conditions as any such holder or holders
may deem advisable:

(a) extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the payment or
performance of any of the Guaranteed Obligations, or waive any default with
respect thereto, or waive, modify, amend or change any provision of the Note
Agreement, the Notes or any other instrument or agreement entered into in
connection therewith or otherwise relating thereto;

(b) sell, release, surrender, modify, impair, exchange or substitute any and all
property, of any nature and from whomsoever received, held by, or for the
benefit of, any such holder as direct or indirect security for the payment or
performance of any of the Guaranteed Obligations; or

(c) settle, adjust or compromise any claim of the Company against any other
Person secondarily or otherwise liable for any of the Guaranteed Obligations.

The Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives any and all defenses, counterclaims or
offsets which it might or could have by reason thereof, it being understood that
the Guarantor shall at all times be bound by this Guaranty and remain liable
hereunder.

(ii) The Guarantor hereby waives: (a) notice of acceptance of this Guaranty by
the holders of Notes or of the creation, renewal or accrual of any liability of
the Company, present or future, or of the reliance of such holders upon this
Guaranty (it being understood that all Guaranteed Obligations shall conclusively
be presumed to have been created, contracted or incurred in reliance upon the
execution of this Guaranty); (b) demand of payment by any holder of Notes from
the Company or any other Person indebted in any manner on or for any of the
Guaranteed Obligations hereby guaranteed; and (c) presentment for the payment by
any holder of Notes or any other Person of the Notes or any other instrument,
protest thereof and notice of its dishonor to any party thereto and to the
Guarantor. The obligations of the Guarantor under this Guaranty and the rights
of any holder of Notes to enforce such obligations by any proceedings, whether
by action at law, suit in equity or otherwise, shall not be subject to any
reduction, limitation, impairment or termination, whether by reason of any claim
of any character whatsoever or otherwise and shall not be subject to any
defense, setoff, counterclaim, recoupment or termination whatsoever.

(iii) The obligations of the Guarantor hereunder shall be binding upon the
Guarantor and its successors and assigns, and shall remain in full force and
effect irrespective of:

 

11



--------------------------------------------------------------------------------

(a) the genuineness, validity, regularity or enforceability of the Notes, the
Note Agreement or this Guaranty or any other instrument or agreement entered
into in connection therewith or otherwise relating thereto, or any of the terms
of any thereof, the continuance of any obligation on the part of the Company or
any other Person on the Notes or under the Note Agreement or any such other
instrument or agreement, or the power or authority or the lack of power or
authority of the Company to execute and deliver the Note Agreement, the Notes or
any such other instrument or agreement, or to perform any of its obligations
thereunder or the existence or continuance of the Company or any other Person as
a legal entity;

(b) any default, failure or delay, willful or otherwise, in the performance by
the Company or any other Person of any obligations of any kind or character
whatsoever of the Company or any other Person (including, without limitation,
the Guaranteed Obligations);

(c) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company or any other Person or in respect of the property of
the Company or any other Person or any merger, consolidation, reorganization,
dissolution, liquidation, sale of all or substantially all of the assets, or
winding up, of the Company or any other Person;

(d) impossibility or illegality of performance on the part of the Company or any
other Person of its obligations under the Notes, the Note Agreement or this
Guaranty or any other instrument or agreement entered into in connection
therewith or otherwise relating thereto;

(e) in respect of the Company or any other Person, any change of circumstances,
whether or not foreseen or foreseeable, whether or not imputable to the Company
or any other Person, or impossibility of performance through fire, explosion,
accident, labor disturbance, floods, droughts, embargoes, wars (whether or not
declared), civil commotion, acts of God or the public enemy, delays or failure
of suppliers or carriers, inability to obtain materials, action of any Federal
or state regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company or any other Person and whether or not of the kind hereinbefore
specified;

(f) any attachment, claim, demand, charge, lien, order, process, encumbrance or
any other happening or event or reason, similar or dissimilar to the foregoing,
or any withholding or diminution at the source, by reason of any taxes,
assessments, expenses, indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against any Person, or any claims, demands, charges or liens of any nature,
foreseen or unforeseen, incurred by any Person, or against any sums payable
under this Guaranty, so that such sums would be rendered inadequate or would be
unavailable to make the payments herein provided;

 

12



--------------------------------------------------------------------------------

(g) any order, judgment, decree, ruling or regulation (whether or not valid) of
any court of any nation or of any political subdivision thereof or any body,
agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
payment or performance by any party of any of the Guaranteed Obligations;

(h) any failure or lack of diligence in collection or protection, failure in
presentment or demand for payment, protest, notice of protest, notice of default
and of nonpayment, any failure to give notice to the Guarantor of failure of
Company or any other Person to keep and perform any of the Guaranteed
Obligations, or failure to resort for payment to the Company or to any other
Person or to any other guaranty or to any property, security, Liens or other
rights or remedies;

(i) the acceptance of any additional security or other guaranty, the advance of
additional money to the Company or any other Person, the renewal or extension of
the Notes or amendments, modifications, consents or waivers with respect to the
Notes, the Note Agreement or any other instrument or agreement entered into in
connection therewith or otherwise relating thereto, or the sale, release,
substitution or exchange of any security for the Notes;

(j) any defense whatsoever that the Company or any other Person might have to
the payment of the Notes (principal, Yield-Maintenance Amount, if any, or
interest or any other amounts due thereunder), other than payment in cash
thereof, or to the payment, performance or observance of any of the other
Guaranteed Obligations, whether through the satisfaction or purported
satisfaction by the Company or any other Person of its debts due to any cause
such as bankruptcy, insolvency, receivership, merger, consolidation,
reorganization, dissolution, liquidation, winding up or otherwise;

(k) any act or failure to act with regard to the Notes, the Note Agreement, this
Guaranty or any other instrument or agreement entered into in connection
therewith or otherwise relating thereto, or anything which might vary the risk
of the Guarantor; or

(l) any other circumstance (other than payment and performance in full of the
Guaranteed Obligations) which might otherwise constitute a defense available to,
or a discharge of, the Guarantor in respect of its obligations under this
Guaranty;

provided, that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty that the obligations of the Guarantor shall be absolute and
unconditional and shall not be discharged, impaired or varied except by the full
and prompt payment and performance of all of the Guaranteed Obligations. Without
limiting the foregoing, it is understood that

 

13



--------------------------------------------------------------------------------

repeated and successive demands may be made and recoveries may be had hereunder
as and when, from time to time, the Company or any other Person shall default
under the terms of the Notes, the Note Agreement or any other instrument or
agreement entered into in connection therewith or otherwise relating thereto and
that notwithstanding recovery hereunder for or in respect of any given default
or defaults by the Company or any other Person under the Notes, the Note
Agreement or any such other instrument or agreement, this Guaranty shall remain
in full force and effect and shall apply to each and every subsequent default.

(iv) All rights of any holder of Notes may be transferred or assigned at any
time and shall be considered to be transferred or assigned at any time or from
time to time upon the transfer of such Note whether with or without the consent
of or notice to the Guarantor under this Guaranty or to the Company.

(v) The Guarantor hereby subordinates to the rights of the holders of Notes
under the Note Agreement, the Notes or any other instrument or agreement entered
into in connection therewith or otherwise relating thereto, and agrees to defer
any assertion of, until such time as the Guaranteed Obligations have been
indefeasibly paid and performed in full, any claim or other rights that it may
now or hereafter acquire against the Company or any other Person that arise from
the existence, payment, performance or enforcement of the Guarantor’s
obligations under this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any holder or holders of Notes
against the Company or any other Person, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Company or any other
Person, directly or indirectly, in cash or other property or by setoff or in any
other manner, payment or security on account of such claim, remedy or right. If
any amount shall be paid to the Guarantor in violation of the preceding sentence
at any time prior to the payment and performance in full of all the Guaranteed
Obligations, such amount shall be held in trust for the benefit of the holders
of Notes and shall forthwith be paid to such holders to be credited and applied
to the Guaranteed Obligations, whether matured or unmatured.

(vi) The Guarantor agrees that to the extent the Company or any other Person
makes any payment on any Note or in respect of any of the other Guaranteed
Obligations, which payment or any part thereof is subsequently invalidated,
voided, declared to be fraudulent or preferential, set aside, recovered,
rescinded or is required to be retained by or repaid to a trustee, receiver, or
any other Person under any bankruptcy code, common law, or equitable cause, then
and to the extent of such payment, the obligation or the part thereof intended
to be satisfied shall be revived and continued in full force and effect with
respect to the Guarantor’s obligations hereunder, as if said payment had not
been made. The liability of the Guarantor hereunder shall not be reduced or
discharged, in whole or in part, by any payment to any holder of Notes from any
source that is thereafter paid, returned or refunded in whole or in part by
reason of the assertion of a claim of any kind

 

14



--------------------------------------------------------------------------------

relating thereto, including, but not limited to, any claim for breach of
contract, breach of warranty, preference, illegality, invalidity, or fraud
asserted by any account debtor or by any other Person.

(vii) The holders of Notes shall have no obligation to (a) to marshal any assets
in favor of the Guarantor or in payment of any or all of the Guaranteed
Obligations or (b) pursue any other remedy that the Guarantor may or may not be
able to pursue itself and that may lighten the Guarantor’s burden, any right to
which the Guarantor hereby expressly waives.

 

3.

REPRESENTATIONS AND WARRANTIES

The Guarantor represents, covenants and warrants as follows:

3.1. Organization and Qualification; Due Authorization. The Guarantor is a
corporation duly organized and existing in good standing under the laws of the
State of Delaware. The Company and each other Subsidiary (other than a
Subsidiary of the Company that is not a Material Subsidiary) is duly organized
and existing in good standing under the laws of the jurisdiction in which it is
incorporated or otherwise organized. The Guarantor, the Company and each other
Subsidiary (other than a Subsidiary of the Company that is not a Material
Subsidiary) has the corporate or limited liability company power, as applicable,
to own its respective property and to carry on its respective business as now
being conducted, and the Guarantor, the Company and each other Subsidiary (other
than a Subsidiary of the Company that is not a Material Subsidiary) is duly
qualified as a foreign corporation or limited liability company, as applicable,
to do business and in good standing in every jurisdiction in which the nature of
the respective business conducted or property owned by it makes such
qualification necessary, except where the failure to so qualify would not have a
Material Adverse Effect. The Guarantor has the corporate power and authority to
execute and deliver this Guaranty and to perform the provisions hereof. The
execution, delivery and performance by the Guarantor of this Guaranty has been
duly authorized by all necessary corporate action, and this Guaranty constitutes
a legal, valid and binding obligation of the Guarantor enforceable against the
Guarantor in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

3.2. Material Adverse Change. Since September 25, 2011, nothing has occurred
that has had, or could reasonably be expected to have, a Material Adverse Effect
(it being understood that the filing of the voluntary petitions by the Debtors
under Chapter 11 of the Bankruptcy Code on the Petition Date shall not, in and
of itself, be deemed to have had or, reasonably be expected to have, a Material
Adverse Effect).

3.3. Litigation; Observance of Agreements, Statutes and Orders.

(i) Except as set forth in Schedule 3.3 (it being understood that disclosure on
Schedule 3.3 is not a representation that the matter to which the disclosure
relates is expected to have a Material Adverse Effect), there are no

 

15



--------------------------------------------------------------------------------

actions, suits, investigations or proceedings pending or, to the knowledge of
the Guarantor, threatened against or affecting the Guarantor or any Subsidiary
or any property of the Guarantor or any Subsidiary in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(ii) Neither the Guarantor nor any Subsidiary is (a) in default under any term
of any agreement or instrument to which it is a party or by which it is bound,
(b) in violation of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or (c) in violation of any applicable law,
ordinance, rule or regulation of any Governmental Authority (including, without
limitation, Environmental Laws, the USA Patriot Act or any of the other laws and
regulations that are referred to in Section 3.12), which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

3.4. Outstanding Debt.

(i) Except as described therein, Schedule 3.4 sets forth a complete and correct
list of all outstanding Debt of the Guarantor and its Subsidiaries as of
September 25, 2011 (including a description of the obligors and obligees,
principal amount outstanding and collateral therefor, if any, and guaranty
thereof, if any), since which date there has been no material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Debt of the Guarantor or its Subsidiaries. Neither the Guarantor nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Debt of the Guarantor or such
Subsidiary and no event or condition exists with respect to any Debt of the
Guarantor or any Subsidiary that would permit (or that with notice or the lapse
of time, or both, would permit) one or more Persons to cause such Debt to become
due and payable before its stated maturity or before its regularly scheduled
dates of payment.

(ii) Except as disclosed in Schedule 3.4, neither the Guarantor nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 5.2.

3.5. Title to Properties. The Guarantor has and each of its Subsidiaries has
good and marketable title to its respective real properties (other than
properties which it leases) and good title to all of its other respective
properties and assets, subject to no Lien of any kind except Liens permitted by
Section 5.2. All leases necessary in any material respect for the conduct of the
respective businesses of the Guarantor and its Subsidiaries are valid and
subsisting and are in full force and effect, subject to Liens permitted by
Section 5.2.

3.6. Taxes. The Guarantor has and each of its Subsidiaries has filed all
Federal, state and other income tax returns which, to the best knowledge of the
officers of the Guarantor, are required to be filed and each has paid all taxes
as shown on such returns and on all assessments received by it to the extent
that such taxes have become due, except such taxes as are being

 

16



--------------------------------------------------------------------------------

contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP. Federal income tax returns of the
Guarantor and its Subsidiaries have been examined and reported on by the taxing
authorities or closed by applicable statutes and satisfied for all fiscal years
prior to and including the fiscal year ended September 26, 2010.

3.7. Conflicting Agreements and Other Matters. Neither the Guarantor nor any of
its Subsidiaries is a party to any contract or agreement or subject to any
charter or other limited liability company or corporate restriction which
materially and adversely affects the business, property or assets, or financial
condition of the Guarantor and its Subsidiaries, taken as a whole. Neither the
execution nor delivery of this Guaranty, the Note Agreement, the Notes or any
other Transaction Document, nor the issuance of the Notes, nor fulfillment of
nor compliance with the terms and provisions hereof and of the Note Agreement,
the Notes or any other Transaction Document will conflict with, or result in a
breach of the terms, conditions or provisions of, or constitute a default under,
or result in any violation of, or result in the creation of any Lien upon any of
the properties or assets of the Guarantor or any of its Subsidiaries pursuant
to, the charter, by-laws, limited liability company agreement or other
organizational documents of the Guarantor or any of its Subsidiaries, any award
of any arbitrator or any agreement (including any agreement with members or
stockholders), instrument, order, judgment, decree, statute, law, rule or
regulation to which the Guarantor or any of its Subsidiaries is subject, except
to the extent any such conflict, breach, defaults, violation or creation of a
Lien could not reasonably be expected to have a Material Adverse Effect. Except
as set forth in the Limited Liability Company Agreement (as in effect on the
date hereof) and as set forth in Schedule 3.7, neither the Guarantor nor any of
its Subsidiaries is a party to, or otherwise subject to any provision contained
in, any instrument evidencing indebtedness of the Guarantor or such Subsidiary,
any agreement relating thereto or any other contract or agreement (including its
limited liability company agreement, charter or other organizational documents)
which limits the amount of, or otherwise imposes restrictions on the incurring
of, Debt of the Guarantor represented by this Guaranty or Debt of the Company of
the type evidenced by the Notes.

3.8. ERISA. Except as set forth on Schedule 3.8 (it being understood that
disclosure on Schedule 3.8 is not a representation that the matter to which the
disclosure relates is expected to have a Material Adverse Effect),

(i) the Guarantor and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Guarantor nor any ERISA
Affiliate has incurred any liability (including actual or contingent withdrawal
liability under section 4201 or 4204 of ERISA in respect of Multiemployer Plans)
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans (as defined in section 3 of ERISA),
and no event, transaction or condition has occurred or exists that could
reasonably be expected to result in the incurrence of any such liability by the
Guarantor or any ERISA Affiliate, or in the imposition of any Lien on any of the
rights, properties or assets of the Guarantor or any ERISA Affiliate, in either
case pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to
any such

 

17



--------------------------------------------------------------------------------

penalty or excise tax provisions under the Code or Federal law or section 4068
of ERISA or by the granting of a security interest in connection with the
amendment of a Plan, other than such liabilities or Liens as would not be
individually or in the aggregate material.

(ii) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), as reflected in the September 25, 2011
actuarial valuation report of the Plans per GAAP and determined as of
September 25, 2011 on the basis of the actuarial assumptions specified for
accounting purposes in such report, did not exceed the aggregate current value
of the assets of such Plan allocable to such benefit liabilities by more than
$38,000,000 in the case of any single Plan and by more than $72,000,000 in the
aggregate for all Plans. The term “benefit liabilities” has the meaning
specified in section 4001 of ERISA and the terms “current value” and “present
value” have the meaning specified in section 3 of ERISA.

(iii) The expected postretirement benefit obligation (determined as of the last
day of the Guarantor’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification 715-60,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Guarantor and its Subsidiaries is not
material.

(iv) The execution and delivery of this Guaranty will not involve any
transaction that is subject to the prohibitions of section 406 of ERISA or in
connection with which a tax could be imposed pursuant to
section 4975(c)(1)(A)-(D) of the Code.

3.9. Governmental Authorizations, Etc. No consent, approval or authorization of,
or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by the
Guarantor of this Guaranty which has not already been obtained.

3.10. Disclosure. All factual information (taken as a whole) theretofore
furnished by or on behalf of Lee and its Subsidiaries in writing to the
Purchasers (including, without limitation, all information contained in the
Transaction Documents, the Plan of Reorganization and the Disclosure Statement)
for purposes of or in connection with this Guaranty, the other Transaction
Documents or any transaction contemplated herein or therein is true and accurate
in all material respects on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided, it being understood and agreed that for purposes of this Section 3.10,
such factual information shall not include any projections or any pro forma
financial information. There is no fact peculiar to the Guarantor or any of its
Subsidiaries which materially adversely affects or in the future may (so far as
the Guarantor can now foresee) materially adversely affect the business,
property or assets, or financial condition of the Guarantor and its Subsidiaries
taken as a whole and which has not been set forth in this Guaranty or in the
other documents, certificates and

 

18



--------------------------------------------------------------------------------

statements furnished to the holders of Notes by or on behalf of the Guarantor on
or prior to the date hereof in connection with the transactions contemplated
hereby.

3.11. Solvency. On and as of the Restructuring Closing Date, and after giving
effect to all debt being incurred or assumed and Liens created by the Credit
Parties in connection with this Agreement, the Notes and the other Transaction
Documents, (i) the sum of the assets, at a fair valuation, of the Company (on a
stand-alone basis) and of the Guarantor and its Subsidiaries (taken as a whole)
will exceed its or their respective debts, (ii) the Company (on a stand-alone
basis) and the Guarantor and its Subsidiaries (taken as a whole) has or have not
incurred and does or do not intend to incur, and does or do not believe that it
or they will incur, debts beyond its or their respective ability to pay such
debts as such debts mature, and (iii) the Company (on a stand-alone basis) and
the Guarantor and its Subsidiaries (taken as a whole) will have sufficient
capital with which to conduct its or their respective businesses. For purposes
of this Section 3.11, “debt” means any liability on a claim, and “claim” means
(a) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured or (b) right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

3.12. Foreign Assets Control Regulations, Etc.

(i) Neither the Guarantor nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, U.S. Department of Treasury
(“OFAC”) (an “OFAC Listed Person”) or (ii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program (each OFAC Listed Person and each other Person, entity, organization and
government of a country described in clause (ii), a “Blocked Person”).

(ii) Neither the Guarantor nor any Controlled Entity has any investments in, or
engages in any dealings or transactions with, any Person where such investments,
dealings or transactions would cause the receipt of any payment or exercise of
any rights in respect of, this Guaranty by any holder of Notes to be in
violation of any of the laws or regulations identified in this Section 3.12.

(iii) To the Guarantor’s actual knowledge after making due inquiry, neither the
Guarantor nor any Controlled Entity (i) is under investigation by any
Governmental Authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any applicable law (collectively, “Anti-Money
Laundering Laws”), (ii) has been assessed civil penalties under any Anti-Money
Laundering

 

19



--------------------------------------------------------------------------------

Laws or (iii) has had any of its funds seized or forfeited in an action under
any Anti-Money Laundering Laws. The Guarantor has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law) to
ensure that the Guarantor and each Controlled Entity is and will continue to be
in compliance with all applicable current and future Anti-Money Laundering Laws.

(iv) The Guarantor has taken reasonable measures appropriate to the
circumstances (in any event as required by applicable law) to ensure that the
Guarantor and each Controlled Entity is and will continue to be in compliance
with all applicable current and future anti-corruption laws and regulations.

3.13. Organization and Ownership of Shares of Subsidiaries; Affiliates.

(i) Schedule 3.13 contains (except as noted therein) a complete and correct list
of the Guarantor’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Guarantor and each other Subsidiary.

(ii) All of the outstanding shares of capital stock or similar Equity Interests
of each Subsidiary shown in Schedule 3.13 as being owned by the Guarantor and
its Subsidiaries have been validly issued, are fully paid and nonassessable and
are owned by the Guarantor or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 3.13).

(iii) Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.

(iv) No Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than this Guaranty, the agreements
listed on Schedule 3.13 and customary limitations imposed by corporate law or
similar statutes) restricting the ability of such Subsidiary to pay dividends
out of profits or make any other similar distributions of profits to the
Guarantor or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.

3.14. Compliance with Laws, Other Instruments, Etc. The execution, delivery and
performance by each Credit Party of this Guaranty or any other Transaction
Document to which such Credit Party is a party does not and, with respect to any
of the documents or other matters

 

20



--------------------------------------------------------------------------------

referred to below as in effect on the date hereof, will not (i) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien in respect of any property of the Guarantor or any
Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which the Guarantor or any Subsidiary is bound or by which the
Guarantor or any Subsidiary or any of their respective properties may be bound
or affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Guarantor or any
Subsidiary or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Guarantor or any
Subsidiary.

3.15. Licenses, Permits, Etc. The Guarantor and each of its Subsidiaries owns or
has the right to use all the patents, trademarks, permits, domain names, service
marks, trade names, copyrights, licenses, franchises, inventions, trade secrets,
proprietary information and know-how of any type, whether or not written
(including, but not limited to, rights in computer programs and databases) and
formulas, or rights with respect to the foregoing, and has obtained assignments
of all leases, licenses and other rights of whatever nature, necessary for the
present conduct of its business, without any known conflict with the rights of
others which, or the failure to own or have which, as the case may be, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

3.16. [Reserved].

3.17. Environmental Matters.

(i) Neither the Guarantor nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Guarantor or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(ii) Neither the Guarantor nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

(iii) Neither the Guarantor nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.

 

21



--------------------------------------------------------------------------------

(iv) All buildings on all real properties now owned, leased or operated by the
Guarantor or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not reasonably be expected to result
in a Material Adverse Effect.

 

4.

AFFIRMATIVE COVENANTS

So long as any Note shall remain unpaid, the Guarantor covenants as follows:

4.1. Financial Statements. The Guarantor will deliver to each holder of Notes in
duplicate or in electronic format (it being understood that the Guarantor need
not duplicate delivery by the Company of the financial statements or other items
required to be delivered under paragraph 5A of the Note Agreement):

(i) as soon as practicable and in any event within 45 days after the end of each
quarterly period (other than the last quarterly period) in each fiscal year of
Lee, a consolidating and consolidated statement of income and a consolidated
statement of cash flows of the Guarantor and its Subsidiaries for such quarterly
period and for the period from the beginning of the current fiscal year to the
end of such quarterly period, and a consolidating and consolidated balance sheet
of the Guarantor and its Subsidiaries as at the end of such quarterly period,
setting forth in each case in comparative form figures for the corresponding
period in the preceding fiscal year (if applicable, in the case of the Company
and its Subsidiaries), all in reasonable detail and certified by an authorized
financial officer of Lee, subject to changes resulting from year-end
adjustments;

(ii) as soon as practicable and in any event within 90 days after the end of
each fiscal year of Lee, a consolidating and consolidated statement of income
and a consolidating and consolidated balance sheet of the Guarantor and its
Subsidiaries as at the end of such year and consolidated statements of cash
flows and stockholders’ equity of the Guarantor and its Subsidiaries for such
year, setting forth in each case in comparative form corresponding consolidated
figures from the preceding annual audit, all in reasonable detail and
satisfactory in scope to the Required Holder(s) and, as to the consolidated
statements, audited by independent public accountants of recognized standing
selected by the Guarantor whose opinion shall be in scope and substance
satisfactory to the Required Holder(s) which audit reports shall not include any
scope limitation or any going concern or other material qualification (except
that such opinion for the Guarantor’s fiscal year ending in September 2015 may
include a going concern limitation related to the refinancing of the Notes
and/or the Debt outstanding under the Credit Agreement, the Second Lien Loan
Agreement or this Guaranty) and, as to the consolidating statements, certified
by an authorized financial officer of Lee;

(iii) promptly upon transmission thereof, copies of all such financial
statements, proxy statements, notices and reports as the Guarantor shall send to
its stockholders and copies of all registration statements (without exhibits)
and all reports (other than reports as to which the Guarantor shall receive
confidential

 

22



--------------------------------------------------------------------------------

treatment) which the Guarantor or any Subsidiary (including the Company) files
with the Securities and Exchange Commission (or any governmental body or agency
succeeding to the functions of the Securities and Exchange Commission);

(iv) promptly upon receipt thereof, a copy of each other report submitted to the
Guarantor or any Subsidiary by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Guarantor or
any Subsidiary;

(v) within 30 days after the end of each fiscal month of Lee, the consolidated
balance sheet of Lee and its Subsidiaries as at the end of such fiscal month and
the related consolidated statements of income and, to the extent prepared,
statements of cash flows for such fiscal month and for the elapsed portion of
the fiscal year ended with the last day of such fiscal month, in each case
setting forth comparative figures for the corresponding fiscal month in the
prior fiscal year;

(vi) to the extent prepared by the Guarantor or the Company, within 30 days
after the end of each fiscal month of the Guarantor, consolidated and
consolidating balance sheets of the Guarantor and its Subsidiaries as at the end
of such fiscal month and the related consolidated and consolidating statements
of income and cash flows for such fiscal month and for the elapsed portion of
the Fiscal Year ended with the last day of such fiscal month, in each case
setting forth comparative figures for the corresponding fiscal month and period
in the prior fiscal year;

(vii) no later than the first Business Day of every other week (beginning on the
first Monday after the Restructuring Closing Date), a forecast for the
succeeding 13-week period of the projected consolidated cash flows of (x) Lee
and its Subsidiaries, and (y) the Guarantor and its Subsidiaries, each taken as
a whole (such forecast to contain the same level of detail used in such
forecasts delivered to the holders of the Prepetition Notes commencing in
October, 2011), together with a variance report of actual cash flow for the
immediately preceding period for which a forecast was delivered against the then
current forecast for such preceding period;

(viii) promptly, and in any event within 45 days following the end of each
fiscal quarter in each fiscal year of Lee, a written report of a Responsible
Officer, in form and scope reasonably satisfactory to the Required Holders (such
satisfaction to be presumed in the absence of an objection delivered to the
Company within 30 days after the receipt of such report), setting forth a
summary in reasonable detail of all Restricted Intercompany Charges, including
cash and non-cash activities, organized by category of intercompany activity, by
and among (x) Lee and its Subsidiaries (other than the Pulitzer Entities), on
the one hand, and the Pulitzer Entities, on the other hand, and (y) the Pulitzer
Entities and Star Publishing, and a reconciliation of intercompany balances with
respect to each of (x) and (y);

(ix) promptly, and in any event within 90 days following the end of each fiscal
year (or following such shorter intervals as the same may be prepared), an

 

23



--------------------------------------------------------------------------------

update, in a directly comparable format, of the financial model delivered to the
Purchasers on the Restructuring Closing Date, setting forth the projected
financial performance of the Guarantor and its Subsidiaries for the current
fiscal year (prepared on a month-by-month basis) and for each of the next four
(4) fiscal years (prepared on an annual basis);

(x) promptly, and in any event within 45 days following the end of each fiscal
year (or following such shorter intervals as the same may be prepared), a
pension valuation/status report, in form and scope reasonably satisfactory to
the Required Holders (such satisfaction to be presumed in the absence of an
objection delivered to the Company within 30 days after the receipt of such
update), setting forth in reasonable detail the extent to which the pension
obligations of the Guarantor and its Subsidiaries are funded, together with
revised projections of future cash payments in respect of such pension
obligations;

(xi) promptly, and in any event within 30 days following the end of each fiscal
month of Lee, a management report describing the financial performance and
operations of Lee and its subsidiaries in a form consistent with, and containing
the same level of detail as, reports made available to the holders of the
Prepetition Notes commencing in October, 2011; and

(xii) with reasonable promptness, such other information and documents as any
holder of Notes may reasonably request.

Together with each delivery of financial statements required by clauses (i) and
(ii) above, the Guarantor will deliver to each holder of Notes an Officer’s
Certificate, substantially in the form of Exhibit A attached hereto, executed on
behalf of the Guarantor and demonstrating (with computations in reasonable
detail) compliance by the Guarantor and its Subsidiaries (including the Company)
with the provisions of Sections 5.1, 5.5 and 5.12 of this Guaranty and stating
that there exists no Event of Default or Default, or, if any Event of Default or
Default exists, specifying the nature and period of existence thereof and what
action the Guarantor proposes to take with respect thereto. Together with each
delivery of financial statements required by clause (ii) above, the Guarantor
will use reasonable efforts to deliver or cause to be delivered to each holder a
certificate of such accountants stating that, in making the audit necessary for
their report on such financial statements, they have obtained no knowledge of
any Event of Default or Default or, if they have obtained knowledge of any Event
of Default or Default, specifying the nature and period of existence thereof.
Such accountants, however, shall not be liable to anyone by reason of their
failure to obtain knowledge of any Event of Default or Default which would not
be disclosed in the course of an audit conducted in accordance with generally
accepted auditing standards. Together with all financial statements of the
Guarantor and its Subsidiaries required to be delivered pursuant to this
paragraph 6A, the Guarantor will deliver or cause to be delivered a
reconciliation reflecting the changes that would be required to such financial
statements had they been prepared in accordance with the GAAP and policies used
to prepare the audited financial statements of the Guarantor for the Guarantor’s
fiscal year ended September 25, 2011. The Guarantor also covenants that
immediately after any Responsible Officer obtains knowledge of an Event of
Default or Default, it will deliver to each holder an Officer’s Certificate
specifying the nature and period of existence thereof and what action the
Guarantor

 

24



--------------------------------------------------------------------------------

has taken, is taking or proposes to take with respect thereto. Each holder of
Notes is hereby authorized to deliver a copy of any financial statement
delivered to such holder pursuant to this Section 4.1 to any regulatory body
having jurisdiction over such holder.

4.2. Inspection of Properties. The Guarantor will permit any Person designated
by any holder in writing, at such holder’s expense if no Event of Default then
exists and at the Company’s expense if an Event of Default then exists, to visit
and inspect any of the properties of the Guarantor and its Subsidiaries, to
examine the corporate or limited liability company books and financial records
of the Guarantor and its Subsidiaries and make copies thereof or extracts
therefrom and to discuss the affairs, finances and accounts of any of such
limited liability companies or corporations with the principal officers of the
Guarantor and its independent public accountants, all at such reasonable times
and as often as such holder may reasonably request; provided, however, that, so
long as no Event of Default shall have occurred, no holder of Notes shall
exercise rights pursuant to this Section 4.2 without the written approval of the
Required Holders (to be given or withheld in their sole discretion) and (ii) no
more than two such inspections shall be conducted in any calendar year.

4.3. Covenant to Secure Notes Equally. The Guarantor will, if it or any
Subsidiary shall create or assume any Lien upon any of its property or assets,
whether now owned or hereafter acquired, other than Liens permitted by the
provisions of Section 5.2 (unless prior written consent to the creation or
assumption thereof shall have been obtained pursuant to Section 7.2), make or
cause to be made effective provision whereby the Guaranteed Obligations will be
secured by such Lien equally and ratably with any and all other Debt thereby
secured, so long as any such other Debt shall be so secured; provided that the
creation and maintenance of such equal and ratable Lien shall not in any way
limit or modify the right of the holders of the Notes to enforce the provisions
of Section 5.2.

4.4. Business. Except as otherwise provided in Section 5.4, the Guarantor and
its Subsidiaries taken as a whole will continue to engage in business in
substantially the same fields of enterprise as conducted on the date hereof.

4.5. Compliance with Laws and Regulations. The Guarantor will, and will cause
each Subsidiary to, be in material compliance with all laws, ordinances or
governmental rules or regulations to which each of them is subject (including,
without limitation, the laws and regulations that are referred to in
Section 3.12, and those relating to equal employment opportunity and employee
health and safety) which are now in effect or may be legally imposed in the
future in any jurisdiction in which the Guarantor and any Subsidiary is doing
business other than those laws and regulations which the Guarantor or such
Subsidiary is contesting in good faith by appropriate proceedings; provided,
however, (i) the Guarantor or such Subsidiary continues to operate any affected
business free of any requirement to escrow or sequester any material amount of
such business’ profits or revenues pending resolution of such proceedings, or
(ii) any non-compliance with any law or regulation could not reasonably be
expected to have a Material Adverse Effect.

4.6. Patents, Trade Marks and Trade Names. The Guarantor will, and will cause
each Subsidiary to, continue to own, or hold and maintain in effect, all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their

 

25



--------------------------------------------------------------------------------

respective properties or to the use of, all copyrights, franchises, licenses,
marketing rights, patents, service marks, trade marks, trade names, and rights
in any of the foregoing, as in the aggregate are necessary for the conduct of
its business in the manner in which such business is being conducted as of the
date hereof except where failure to continue to own or hold such licenses could
not reasonably be expected to have a Material Adverse Effect.

4.7. Payment of Taxes and Other Claims. The Guarantor will, and will cause each
of its Subsidiaries to, file all income tax or similar tax returns required to
be filed in any jurisdiction and to pay and discharge all taxes shown to be due
and payable on such returns and all other taxes, assessments, governmental
charges, levies, trade accounts payable and claims for work, labor or materials
(all the foregoing being referred to collectively as “Claims”) payable by any of
them, to the extent such Claims have become due and payable and before they have
become delinquent (including, without limitation, Claims for which sums have
become due and payable that have or might become a Lien on properties or assets
of the Guarantor or any Subsidiary); provided, that neither the Guarantor nor
any Subsidiary need pay any Claim if (i) the amount, applicability or validity
thereof is contested by the Guarantor or such Subsidiary on a timely basis in
good faith and in appropriate proceedings, and the Guarantor or such Subsidiary
has established adequate reserves therefor in accordance with GAAP on its books
or (ii) the nonpayment of all such Claims in the aggregate could not reasonably
be expected to have a Material Adverse Effect.

4.8. ERISA Compliance. The Guarantor will, and will cause each ERISA Affiliate
to, at all times:

(i) with respect to each Plan, make timely payments of contributions required to
meet the minimum funding standard set forth in ERISA or the Code with respect
thereto and, with respect to any Multiemployer Plan, make timely payment of
contributions required to be paid thereto as provided by Section 515 of ERISA,
and

(ii) comply with all other provisions of ERISA,

except for such failures to make contributions and failures to comply as could
not reasonably be expected to have a Material Adverse Effect.

4.9. Execution and Delivery of Subsidiary Guaranty Agreement and Other
Collateral Documents. Within ten (10) Business Days after any Credit Party’s
acquisition or formation of a Person that becomes a Subsidiary:

(i) the Guarantor will cause such Subsidiary to execute and deliver to each
holder of Notes (a) the Subsidiary Guaranty Agreement, or a joinder thereto,
(b) an appropriate joinder to the Security Agreement and (c) such other
documents necessary to grant a first priority Lien in such Subsidiary’s assets
(other than, in the case of Star Publishing, the Excluded TNI Assets) in favor
of the Collateral Agent for the benefit of the holders of the Notes;

(ii) the Guarantor (if such Subsidiary is a direct subsidiary of the Guarantor)
will pledge or will cause the direct parent of such Subsidiary (if such

 

26



--------------------------------------------------------------------------------

Subsidiary is not a direct subsidiary of the Guarantor) to pledge the equity
interests of such Subsidiary pursuant to a pledge agreement substantially
similar in form to the Pledge Agreement; and

(iii) the Guarantor will deliver (or cause to be delivered) such certificates
accompanying authorizing resolutions and corporate or similar constitutive
documents and other agreements, instruments, opinions and other documents as the
Required Holders may reasonably request, each of the foregoing to be in form and
substance reasonably satisfactory to the Required Holders.

In addition to the foregoing, the Guarantor will, and will cause each Subsidiary
to, within thirty (30) days after such Person shall have obtained title (whether
in fee or, if requested by the Required Holders with respect to any leasehold
interest of the Guarantor or any Subsidiary, a leasehold interest) to any real
property with a Fair Market Value, individually, of more than $3,000,000, take
such action as shall be reasonably necessary to grant a first priority Lien in
favor of the Collateral Agent to secure the Notes with such Person’s interest in
such real property and to obtain title insurance in an amount reasonably
required by the Required Holders. Such Lien shall be documented and recorded to
the reasonable satisfaction of the Required Holders.

4.10. Insurance. The Guarantor will, and will cause each of its Subsidiaries to,
maintain, with financially sound and reputable insurers, (i) insurance with
respect to their respective properties and businesses against such casualties
and contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated and (ii) such other insurance coverages as may be required under the
terms of the Collateral Documents.

4.11. Maintenance of Properties. The Guarantor will, and will cause each of its
Subsidiaries to, maintain and keep, or cause to be maintained and kept, their
respective properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this Section shall not
(i) prevent the Guarantor or any Subsidiary from discontinuing the operation and
the maintenance of any of its properties if such discontinuance is desirable in
the conduct of its business and the Guarantor has concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (ii) be interpreted to require the
Guarantor to make Capital Expenditures in respect of maintenance in excess of
the amounts permitted to be spent on Capital Expenditures under this Guaranty.

4.12. Corporate Existence, Etc. Subject to Section 5.7, the Guarantor will at
all times preserve and keep its corporate existence in full force and effect.
Subject to Sections 5.5 and 5.7, the Guarantor will at all times preserve and
keep in full force and effect the corporate existence of each of its
Subsidiaries (unless merged into the Guarantor or a Wholly-Owned Subsidiary) and
all rights and franchises of the Guarantor and its Subsidiaries unless, in the
good faith judgment of the Guarantor, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
could not, individually or in the aggregate, have a Material Adverse Effect.

 

27



--------------------------------------------------------------------------------

4.13. Books and Records. The Guarantor will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Guarantor or such Subsidiary, as the case
may be.

4.14. Lee/Pulitzer Contribution Transaction. (i) The Guarantor will use
commercially reasonable efforts to obtain the necessary consents and approvals
to permit its contribution of the Sandler V Assets to the pension plans of the
Guarantor and its Subsidiaries (the “Contribution”) and, (ii) to the extent such
consents and approvals are obtained, the Guarantor will (a) promptly (and in any
event within 3 Business Days of receipt thereof) notify all holders of the Notes
of the receipt of such consents and approvals and any terms, conditions or
qualifications relating thereto, and (b) upon a determination in the Guarantor’s
reasonable commercial judgment that the terms and conditions set forth in such
consent or approval with respect to the Contribution are acceptable, make the
Contribution within 60 calendar days thereafter.

 

5.

NEGATIVE COVENANTS

So long as any Note shall remain unpaid, the Guarantor covenants as follows:

5.1. Financial Covenants.

(i) Minimum Consolidated EBITDA. With respect to any fiscal quarter ending prior
to the Replacement Covenant Notice Date, the Guarantor will not permit
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters ended
as of the last day of each fiscal quarter set forth below, to be less than the
amount set forth below opposite such date:

 

Fiscal Quarter Ending in

   Consolidated EBITDA  

March, 2012

   $ 26,700,000   

June, 2012

   $ 28,400,000   

September, 2012

   $ 25,600,000   

December, 2012

   $ 25,400,000   

March, 2013

   $ 25,300,000   

June, 2013

   $ 25,200,000   

September, 2013

   $ 25,100,000   

December, 2013

   $ 24,800,000   

March, 2014

   $ 24,700,000   

June, 2014

   $ 24,600,000   

September, 2014

   $ 24,500,000   

December, 2014

   $ 24,200,000   

 

28



--------------------------------------------------------------------------------

March, 2015

   $ 24,200,000   

June, 2015

   $ 24,000,000   

September, 2015

   $ 23,900,000   

(ii) Consolidated Debt to Consolidated EBITDA. With respect to any fiscal
quarter ending after the Replacement Covenant Notice Date, the Guarantor will
not permit the ratio of (a) Consolidated Debt as of the last day of such fiscal
quarter to (b) Consolidated EBITDA for the four consecutive fiscal quarters
ended as of such last day to be greater than 2.25 to 1.00.

5.2. Liens. The Guarantor will not, and will not permit any Subsidiary to,
directly or indirectly, create, assume or suffer to exist (upon the happening of
a contingency or otherwise) any Lien on or with respect to any of its property
or assets, whether now owned or hereafter acquired, or any income or profits
therefrom, or assign or otherwise convey the right to receive income or profits
(whether or not provision is made for the equal and ratable securing of the
Guaranteed Obligations in accordance with the provisions of Section 4.3),
except:

(i) mechanics’, workmen’s, repairmen’s, warehousemen’s, carriers’ or other like
Liens arising or incurred in the ordinary course of business for amounts which
are not delinquent or are being actively contested in good faith by appropriate
proceedings;

(ii) with respect to real property, (a) easements, quasi-easements, licenses,
covenants, rights-of-way and other similar restrictions, including any other
agreements, conditions, restrictions or other matters which would be shown by a
current title report or other similar report or listing, (b) any conditions that
would be shown by a current survey or physical inspection and (c) zoning,
building and other similar restrictions;

(iii) Liens for taxes or assessments or other governmental charges or levies not
yet due or which are being actively contested in good faith by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Guarantor or its Subsidiaries, as the case may be, in accordance
with GAAP;

(iv) other Liens which were not incurred in connection with the borrowing of
money or the obtaining of advances or credit, and which do not in the aggregate
materially impair the use of such property and assets in the operation of the
business of the Guarantor and its Subsidiaries, or materially detract from the
value of such property or assets for the purpose of the business of the
Guarantor and its Subsidiaries, taken as a whole;

(v) Liens on property or assets of a Subsidiary (other than the Company and its
Subsidiaries) to secure obligations of such Subsidiary (other than the Company
and its Subsidiaries) to the Guarantor or another Subsidiary that is a Credit
Party;

 

29



--------------------------------------------------------------------------------

(vi) any Lien existing on any property of any Person at the time it becomes a
Subsidiary, or existing prior to the time of acquisition upon any property
acquired by the Guarantor or any Subsidiary through purchase, merger, or
consolidation or otherwise, whether or not assumed by the Guarantor or such
Subsidiary, or placed upon property at the time of acquisition, construction or
improvement by the Guarantor or any Subsidiary to secure all or a portion of (or
to secure Debt (including any Capitalized Lease Obligation) incurred to pay all
or a portion of) the purchase price or cost thereof or placed after acquisition
upon property acquired, constructed or improved by the Guarantor or any
Subsidiary after the Date of Closing, provided that any such Lien shall not
encumber any other property of the Guarantor or such Subsidiary and any Debt
secured by any such Lien shall be permitted by Section 5.3;

(vii) Liens on property owned or leased by the Guarantor or a Subsidiary (other
than the Company) in favor of the United States of America or any state thereof,
or any department, agency or instrumentality or political subdivision of the
United States of America or any state thereof, or any political subdivision
thereof, or in favor of holders of securities issued by any such entity,
pursuant to any contract or statute (including, without limitation, mortgages to
secure pollution control industrial revenue bonds) to secure any indebtedness
incurred for the purpose of financing all or any part of the purchase price or
the cost of construction of the property subject to such Liens, provided that
any Debt secured thereby shall be permitted by Section 5.3;

(viii) any Liens renewing, extending or refunding any Lien permitted by clauses
(vi) and (vii) above, provided that the principal amount secured is not
increased and the Lien is not extended to other property;

(ix) any Liens permitted under paragraph 7C(1) of the Note Agreement;

(x) Liens in favor of the Collateral Agent to secure the Secured Obligations;
and

(xi) Liens (other than Liens on the Excluded TNI Assets) securing Debt permitted
by Section 5.3(iv) hereof, provided that such Liens are subject to the terms of
the Intercreditor Agreement.

5.3. Priority Debt. The Guarantor will not at any time permit any Priority Debt
to exist except (i) Debt (including, without limitation, Capitalized Lease
Obligations) secured by Liens permitted by clauses (vi) and (vii) of Section 5.2
provided that the aggregate principal amount of all such Debt shall not at any
time exceed $1,000,000, (ii) unsecured Debt in respect of the reimbursement
obligations of letters of credit issued or in respect of worker’s compensation
arrangements not to exceed $5,000,000 outstanding at any time, (iii) unsecured
Debt subordinated to the Secured Obligations on terms and conditions
satisfactory to the Required Holders, and (iv) Debt of the Credit Parties under
any guarantee of the Debt under or in respect of the Second Lien Loan Agreement
(or any Permitted Refinancing Debt in respect thereof), so long as (a) the
Intercreditor Agreement is in full force and effect, and (b) the

 

30



--------------------------------------------------------------------------------

aggregate principal amount of the Debt which is guaranteed by any Credit Party
in respect of the Second Lien Loan Agreement (or any Permitted Refinancing Debt
in respect thereof) does not exceed $175,000,000 at any time.

5.4. Loans, Advances and Investments. The Guarantor will not, and will not
permit any Subsidiary to, make or permit to remain outstanding any loan or
advance to, or own, purchase or acquire any stock, obligations or securities of,
or any interest in, or make any capital contribution to, any other Person,
except that the Guarantor or any Subsidiary may:

(i) [reserved];

(ii) make or permit to remain outstanding any loans, advances or capital
contributions from any Credit Party to another Credit Party;

(iii) own, purchase or acquire stock, obligations or securities of or other
equity interests in a Subsidiary or a Person which immediately after such
purchase or acquisition will be a Subsidiary;

(iv) permit to remain outstanding loans, advances and other investments existing
on the Effective Date (as set forth on Schedule 5.4 hereto) in any business
principally engaged in publishing (print or electronic) or related media
activity;

(v) make and permit to remain outstanding loans, advances and other investments
received in settlement of debts (created in the ordinary course of business)
owing to the Guarantor or any Subsidiary;

(vi) own, purchase or acquire commercial paper issued by any corporation or
bankers’ acceptances issued by any member bank of the Federal Reserve System, in
either case, maturing within one year of the date of purchase and rated, by at
least two of S&P, Moody’s and Fitch Investors Service, Inc., “A-1”, “P-1” and
“F-1”, respectively, and payable in the United States in United States dollars;

(vii) own, purchase or acquire certificates of deposit in any member bank of the
Federal Reserve System having, or which is the principal banking subsidiary of a
bank holding company having, a long-term unsecured debt rating of at least “A”
or the equivalent thereof from S&P or “A2” or the equivalent thereof from
Moody’s, all due within one year from the date of original issue thereof and
payable in the United States in United States dollars;

(viii) own, purchase or acquire repurchase agreements of any member bank of the
Federal Reserve System having, or which is the principal banking subsidiary of a
bank holding company having, a long-term unsecured debt rating of at least “A”
or the equivalent thereof from S&P or “A2” or the equivalent thereof from
Moody’s, for terms of less than one year in respect of commercial paper and
certificates of deposit referred to in the foregoing clauses (vi) and (vii) and
obligations referred to in clauses (ix) and (x) below;

 

31



--------------------------------------------------------------------------------

(ix) own, purchase or acquire obligations of the United States government or any
agency thereof;

(x) own, purchase or acquire obligations guaranteed by the United States
government or any agency thereof;

(xi) own, purchase or acquire investments in stocks of investment companies
registered under the Investment Company Act of 1940 which invest primarily in
obligations of the type described in clauses (vi), (vii), (viii), (ix) or
(x) above, provided that any such investment company shall have an aggregate net
asset value of not less than $500,000,000;

(xii) own, purchase or acquire investments in money market funds that are
classified as current assets in accordance with GAAP, and that are rated “AAAm”
or the equivalent by S&P, Moody’s or Fitch Investors Service, Inc., which funds
are managed by either (a) Persons having capital and surplus, or net worth, in
excess of $500,000,000 or (b) any Person that is a direct or indirect subsidiary
of a Person described in the foregoing clause (a);

(xiii) endorse negotiable instruments for collection in the ordinary course of
business;

(xiv) make or permit to remain outstanding travel and other like advances to
officers and employees in the ordinary course of business;

(xv) make or permit to remain outstanding investments in demand deposit accounts
maintained by the Guarantor or any Subsidiary in the ordinary course of its
business;

(xvi) make or permit to remain outstanding investments consisting of Eurodollar
time deposits, maturing within three months after the making thereof, with any
branch of a United States commercial bank having capital and surplus of not less
than $1 billion in the aggregate;

(xvii) make or permit to remain outstanding investments in municipal obligations
having a rating of “Aaa” by Moody’s or “AAA” by S&P;

(xviii) permit to remain outstanding investments of the Guarantor and its
Subsidiaries set forth on Schedule 5.4;

(xix) own, purchase or acquire notes and bonds issued by any domestic corporate
issuer and rated at least A3 by Moody’s or A- by S&P;

(xx) own, purchase or acquire investments in commingled funds/portfolios that
invest primarily in U.S. dollar denominated obligations, with a weighted average
portfolio maturity of 120 days or less, and rated “AAA” or the equivalent, by at
least two of S&P, Moody’s and Fitch Investors Service, Inc., which funds are
managed by either (a) Persons having capital and surplus, or net worth, in
excess of

 

32



--------------------------------------------------------------------------------

$500,000,000 or (b) any Person that is a direct or indirect subsidiary of a
Person described in the foregoing clause (a);

(xxi) permit the Lee Payable to remain outstanding so long as it shall bear
interest (on a pay-in-kind basis) at a rate per annum equal to LIBOR plus 0.75%
(75 basis points);

(xxii) make or permit to remain outstanding loans and advances permitted by
Section 5.8(i);

(xxiii) in the case of the Guarantor, own, purchase or acquire investments in
the Associated Press Digital Rights Agency or any successor thereto or any
Affiliate thereof for Fair Market Value (as determined in good faith by the
Board of Directors of the Guarantor at the time of such purchase or acquisition)
in an aggregate amount not to exceed $750,000 at any time outstanding; provided
that (a) the Guarantor shall be entitled to receive its ratable share (based on
the aggregate amount of investments made by Lee and each of its Subsidiaries
(other than the Guarantor), on the one hand, and the Guarantor, on the other
hand) of any Equity Interests of such Person issued in consideration for, or on
account of, the aggregate investments made in such Person by Lee and its
Subsidiaries, (b) any such Equity Interests received by the Guarantor shall be
pledged in favor of the Collateral Agent to secure the Secured Obligations in
accordance with the Collateral Documents, and (c) the Guarantor shall, and shall
cause its Subsidiaries to, vote or otherwise give their consent in respect of
all such Equity Interests of such Person beneficially owned by the Guarantor or
its Subsidiaries for the election to the board of directors (or other similar
governing body) of such Person of Mary Junck or her designee (or any person
acceptable to the Required Holders), provided further that the foregoing proviso
shall not apply to the issuance of fractional Equity Interests to the extent
that the issuance thereof is prohibited by the organization documents of
Associated Press Digital Rights Agency as in effect on the date hereof; and

(xxiv) deliver or permit to be delivered consideration in connection with the
redemption of the “phantom equity interests” held by Herald as contemplated by
the Redemption Agreement (as in effect on the Restructuring Closing Date)
consisting solely of common stock of Lee or cash contributed by Lee for purposes
of making such delivery (it being understood that any such cash contributed by
Lee shall reduce the Lee Payable by an amount equal to such cash contribution);

provided that, notwithstanding the foregoing, the Guarantor will not permit Star
Publishing to make, or permit to remain outstanding, any loan or advance to, or
own, purchase or acquire any stock, obligations or securities of, all or
substantially all of the assets of, or any interest in, or make any capital
contribution to, any Person or purchase or acquire the assets comprising any
line of business or business unit or division thereof, except to the extent
required under the terms of the TNI Agreement.

5.5. Sale or Disposition of Assets. The Guarantor will not, and will not permit
any Subsidiary to, engage in any Asset Sale (i) if the aggregate amount of Asset
Sale Proceeds in

 

33



--------------------------------------------------------------------------------

respect of any one transaction or series of related transactions would be equal
to or less than $1,000,000 unless at least 75% of such Asset Sale Proceeds
consist of cash or (ii) if the aggregate amount of Asset Sale Proceeds in
respect of any one transaction or series of related transactions would be more
than $1,000,000 unless such Asset Sale Proceeds consist only of cash and the
Required Holders have given their prior written consent thereto; provided,
however, that notwithstanding the foregoing, no Asset Sale shall involve the
sale of any Equity Interests in Star Publishing or the Equity Interests of TNI
Partners held by Star Publishing.

5.6. Sale and Lease-Back. The Guarantor will not, and will not permit any
Subsidiary to, enter into any arrangement with any lender or investor or under
which such lender or investor is a party, providing for the leasing or other
similar arrangement by the Guarantor or any Subsidiary of real or personal
property used by the Guarantor or any Subsidiary in the operations of the
Guarantor or any Subsidiary, which has been or is sold or transferred by the
Guarantor or any Subsidiary to such lender or investor or to any Person to whom
funds have been or are to be advanced by such lender or investor on the security
of such rental obligations of the Guarantor or such Subsidiary, except that the
Guarantor or any Subsidiary (other than the Company and its Subsidiaries) may
enter into sale and lease-back transactions involving newspaper equipment or
facilities acquired after the Effective Date if (i) such arrangement shall be
for a period of less than three years by the end of which the use of such
property by the lessee will be discontinued, (ii) the Guarantor or such
Subsidiary complies with Section 5.5 with respect to such transaction and
(iii) the property immediately prior to such sale could have been subjected to a
Lien securing Debt in an amount equal to such net proceeds and which Lien would
be permitted by clause (vi) of Section 5.2.

5.7. Merger. The Guarantor will not, and will not permit any Subsidiary to,
merge or consolidate with any other Person except that any Subsidiary may merge
or consolidate with the Guarantor (provided that the Guarantor shall be the
continuing or surviving Person) or any one or more other Subsidiaries that is a
Credit Party; provided that nothing in this Section 5.7 shall restrict any such
transaction which, if structured as an Asset Sale, would be permitted under
Section 5.5.

5.8. Transactions With Affiliates; Lee Company Transactions.

(i) Subject to clause (ii) of this Section 5.8, the Guarantor will not, and will
not permit any Subsidiary to, directly or indirectly enter into or be a party to
any transaction or arrangement, including, without limitation, the purchase,
sale, exchange or use of any property or asset, or any interest therein, whether
real, personal or mixed, or tangible or intangible, or the rendering of any
service, with any Affiliate, except (a) for any such transaction by and among
the Credit Parties only, (b) for the transaction contemplated by
Section 5.4(xxiv), (c) for the payment of the Allocable Share of the
Lee/Pulitzer Restructuring Costs, (d) for any Unrestricted Intercompany
Transaction and (e) the Guarantor may make Restricted Intercompany Charges if
either (1) (x) such Restricted Intercompany Charges are consistent in nature and
manner of computation with the types of Restricted Intercompany Charges incurred
during the period from March 30, 2009 through and including September 25, 2011
and (y) any such Restricted Intercompany Charges which are to be paid in cash do
not exceed an aggregate amount of $5,500,000 in

 

34



--------------------------------------------------------------------------------

any fiscal year of the Guarantor, or (2) such Restricted Intercompany Charges
arise from reasonably expected and identifiable cost-saving measures relating to
goods and services provided to the Guarantor and its Subsidiaries which are
implemented after the Restructuring Closing Date as set forth in an Officer’s
Certificate delivered to the holders of the Notes by the chief financial officer
of the Guarantor, so long as (A) with respect to any goods and services proposed
to be provided by any Lee Company as part of the implementation of any such
cost-savings measures, the Restricted Intercompany Charges to be charged by any
Lee Company to provide such goods and services to the Guarantor during the four
successive fiscal quarters following such implementation (and for each
successive period of four consecutive fiscal quarters ending thereafter) are
reasonably expected to be no greater than the cost for the same goods and
services previously paid in cash by the Guarantor for the period of four
consecutive fiscal quarters of the Guarantor then most recently ended
immediately prior to the implementation of such cost-saving measures, and
(B) the aggregate amount paid in cash by the Guarantor in respect of such
Restricted Intercompany Charges as set forth in this clause (2) does not exceed
$2,000,000 in any fiscal year of the Guarantor.

(ii) All payments in respect of Restricted Intercompany Charges or Unrestricted
Intercompany Transactions pursuant to Section 5.8(i) above shall meet the
following requirements: (a) any such transaction is in the ordinary course of,
and pursuant to the reasonable requirements of, the Guarantor’s and each
Subsidiary’s business, as the case may be, (b) any such transaction is upon fair
and reasonable terms that are no less favorable to the Guarantor and/or any of
its Subsidiaries, as the case may be, than those which might be obtained in an
arm’s length transaction with a Person who is not an Affiliate and (c) any
payment required to be made in cash is made by the Guarantor not more than 3
days prior to delivery of such goods, the rendering of such services or the
making of such payments by any Lee Company to a third party.

5.9. Sale of Stock and Debt of Subsidiaries. Other than pursuant to the
Collateral Documents, the Guarantor will not, and will not permit any Subsidiary
to, sell or otherwise dispose of, or part with control of, any shares of stock
of (or other equity interests in) or Debt of any Subsidiary, except that shares
of stock of (or other equity interests in) or Debt of any Subsidiary (other than
the Company or its Subsidiaries) may be sold or otherwise disposed of to the
Guarantor or another Subsidiary that is a Credit Party, and except that all
shares of stock of (or other equity interests in) and Debt of any Subsidiary
(other than the Company or its Subsidiaries) at the time owned by or owed to the
Guarantor or any Subsidiary may be sold as an entirety for a cash consideration
which represents the Fair Market Value (as determined in good faith by the Board
of Directors of the Guarantor) at the time of sale of the shares of stock or
other equity interests and Debt so sold, provided that the Guarantor or such
Subsidiary complies with Section 5.5 with respect to such sale, and further
provided that, in any event, at the time of such sale, such Subsidiary shall not
own, directly or indirectly, any shares of stock of (or other equity interests
in) or Debt of any other Subsidiary (unless all of the shares of stock of (or
other equity interests in) and Debt of such other Subsidiary owned, directly or
indirectly, by the Guarantor and all Subsidiaries are simultaneously being sold
as permitted by Section 5.5 and this Section 5.9).

 

35



--------------------------------------------------------------------------------

5.10. Issuance of Stock by Subsidiaries. The Guarantor will not permit any
Subsidiary to issue, sell or otherwise dispose of, any shares of its stock (of
any class) or any other equity interests except to the Guarantor or another
Subsidiary which is a Credit Party.

5.11. Limitation on Certain Restrictive Agreements. The Guarantor will not
permit any Subsidiary to enter into or suffer to exist any contractual
obligation which in any way restricts the ability of such Subsidiary to (i) make
any Distributions to the Guarantor or any other Subsidiary or (ii) transfer any
of its property or assets to the Guarantor or any other Subsidiary, except for
any such restrictions set forth in the Credit Agreement and the Second Lien Loan
Agreement or in any documents, instruments or agreements evidencing any
Permitted Refinancing Debt thereof, as applicable, in each case, as in effect on
the date hereof, or, with respect to any Permitted Refinancing Debt, on the date
of the incurrence or issuance thereof.

5.12. Capital Expenditures.

(i) The Guarantor will not, and will not permit any of its Subsidiaries to, make
Capital Expenditures in any of the following fiscal years of the Guarantor in an
aggregate amount for all such Persons in excess of the amount set forth below
opposite such fiscal year:

 

Fiscal Year Ending

   Aggregate Amount of
Capital Expenditures  

2012

   $ 5,600,000   

2013

   $ 4,000,000   

2014

   $ 4,000,000   

2015

   $ 4,000,000   

(ii) In the event that the amount of Capital Expenditures permitted to be made
by the Guarantor and its Subsidiaries during any fiscal year of the Guarantor is
greater than the amount of Capital Expenditures actually made by the Guarantor
and its Subsidiaries during such fiscal year, 100% of such excess for such
fiscal year may be carried forward and utilized to make Capital Expenditures in
any succeeding fiscal year.

5.13. Restricted Payments. The Guarantor will not, and will not permit any
Subsidiary to, make any Restricted Payments at any time except for Restricted
Payments made to another Subsidiary or the Guarantor. The Guarantor shall cause
Star Publishing to pay to the Guarantor as a dividend (i) promptly and in any
event within 5 Business Days of the receipt thereof, all cash and other
distributions it receives from TNI or otherwise pursuant to the TNI Agreement or
otherwise and (ii) within 5 Business Days after the end of each calendar month,
all cash and Cash Equivalents it holds as of the end of such calendar month
(other than cash to be paid pursuant to the foregoing clause (i)).

 

36



--------------------------------------------------------------------------------

5.14. Terrorism Sanctions Regulations. The Guarantor will not and will not
permit any Controlled Entity to (a) become a Blocked Person or (b) have any
investments in or engage in any dealings or transactions with any Blocked Person
if such investments, dealings or transactions would cause any holder of a Note
to be in violation of any laws or regulations that are applicable to such
holder.

5.15. Debt. The Guarantor will not, and will not permit any Subsidiary to,
create, incur, assume, guarantee or in any way become liable for any Debt
except:

(i) Debt represented by the Transaction Documents;

(ii) Debt or indebtedness of the Guarantor owing to any of its Subsidiaries that
are Credit Parties or Debt or indebtedness owing by any Credit Party to another
Credit Party; provided that such Debt or indebtedness is unsecured;

(iii) Debt in respect of any guarantee by the Credit Parties of Debt of Lee
under and in respect of the Second Lien Loan Agreement (or any Permitted
Refinancing Debt in respect of the Second Lien Loan Agreement), so long as
(a) the Intercreditor Agreement is in full force and effect, and (ii) the
aggregate principal amount of the Debt which is guaranteed by any Credit Party
in respect of the Second Lien Loan Agreement (or any Permitted Refinancing Debt
in respect thereof) shall not exceed $175,000,000;

(iv) Debt or indebtedness of the Guarantor or any of its Subsidiaries permitted
under Sections 5.3, 5.4 or 5.8;

(v) Debt of the Guarantor and its Subsidiaries consisting of trade payables
incurred in the ordinary course of business;

(vi) (a) Debt of the Guarantor and its Subsidiaries constituting Capitalized
Lease Obligations, (b) other Debt of the Guarantor or its Subsidiaries to
finance the purchase price or cost of property acquired, constructed or improved
by the Guarantor or any Subsidiary after the Restructuring Closing Date, or
(c) Debt secured by Liens existing on any property of any Person at the time it
becomes a Subsidiary, or existing prior to the time of acquisition upon any
property acquired by the Guarantor or any Subsidiary through purchase, merger,
or consolidation or otherwise, and assumed by the Guarantor or such Subsidiary,
in each case to the extent such Liens are permitted under Section 5.2(vi),
provided that the aggregate principal amount of all such Debt described in
subclauses (a), (b) and (c) of this clause (vi) at any time outstanding shall
not exceed $5,000,000;

(vii) Debt or indebtedness secured by Liens permitted under clauses (v) and
(viii) of Section 5.2 (provided, in the case of Liens permitted under clause
(viii) of Section 5.2 that renew, extend or refund any Lien permitted under
clause (vi) of Section 5.2, that such Liens shall be permitted only to the
extent the Debt or indebtedness secured thereby is permitted under clause
(vi) of this Section 5.15;

 

37



--------------------------------------------------------------------------------

(viii) unsecured Debt in respect of the reimbursement obligations of letters of
credit issued or in respect of worker’s compensation arrangements not to exceed
$5,000,000 outstanding at any time; and

(ix) unsecured Debt (other than the Debt permitted by Section 5.15(iii)) which
is subordinated to the Secured Obligations on terms and conditions satisfactory
to the Required Holders.

 

6.

EVENTS OF DEFAULT; REMEDIES

6.1. Events of Default. The occurrence of an “Event of Default” under and as
defined in the Note Agreement or the occurrence of any of the following events
shall constitute an “Event of Default” under this Guaranty:

(i) (a) Lee or any of its Subsidiaries shall (1) default in any payment of any
Debt (other than the Note Obligations) beyond the period of grace, if any,
provided in an instrument or agreement under which such Debt was created or
(2) default in the observance or performance of any agreement or condition
relating to any Debt (other than the Note Obligations) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such Debt (or a
trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Debt to become due
(and/or, in the case of an Interest Rate Protection Agreement or Other Hedging
Agreement, to be terminated) prior to its stated maturity, or (b) any Debt
(other than the Note Obligations) of Lee or any of its Subsidiaries shall be
declared to be (or shall become) due and payable (and/or, in the case of an
Interest Rate Protection Agreement or Other Hedging Agreement, to be
terminated), or required to be prepaid (and/or terminated, as the case may be)
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof, provided that it shall not be a Default or an Event of Default
under this clause (xvi) unless the aggregate principal amount of all Debt as
described in the preceding clauses (a) and (b) is at least $10,750,000 or unless
such Debt is in respect of the Credit Agreement or the Second Lien Loan
Agreement or any Permitted Refinancing Debt or any Additional Permitted
Indebtedness (as defined in the Second Lien Loan Agreement); provided, however,
that with respect to any breach or default under Sections 10.08 or 10.09 of the
Credit Agreement (as in effect on the date hereof) or any successor provisions
or analogous financial covenants in any documentation relating to any Permitted
Refinancing Debt, such breach or default shall only constitute an Event of
Default under this clause (xvi) if such breach or default occurs and is not
cured or waived within 30 days after the occurrence of such breach or default;
or

(ii) any representation or warranty made by the Guarantor herein or in any other
Transaction Document or in any writing furnished in connection with or pursuant
to this Guaranty or any other Transaction Document, shall be false in any
material respect on the date as of which made; or

 

38



--------------------------------------------------------------------------------

(iii) the Guarantor fails to perform or observe any term, covenant or agreement
contained in Sections 2 or 5 of this Guaranty; or

(iv) the Guarantor fails to perform or observe any other agreement, term or
condition contained herein (other than those referred to in clause (iii)) and
such failure shall not be remedied within 30 days after any Responsible Officer
of the Guarantor obtains actual knowledge thereof; or

(v) the Guarantor or any Subsidiary (other than a Subsidiary of the Company that
is not a Material Subsidiary) makes an assignment for the benefit of creditors
or is generally not able to pay its debts as such debts become due; or

(vi) any decree, judgment, or order for relief in respect of the Guarantor or
any Subsidiary (other than a Subsidiary of the Company that is not a Material
Subsidiary) is entered under any bankruptcy, reorganization, compromise,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law, whether now or hereafter in effect (herein called the “Bankruptcy
Law”), of any jurisdiction; or

(vii) the Guarantor or any Subsidiary (other than a Subsidiary of the Company
that is not a Material Subsidiary) petitions or applies to any tribunal for, or
consents to, the appointment of, or taking possession by, a trustee, receiver,
custodian, liquidator or similar official of the Guarantor or any such
Subsidiary, or of any substantial part of the assets of the Guarantor or any
such Subsidiary, or commences a voluntary case under the Bankruptcy Law of the
United States or any proceedings (other than proceedings for the voluntary
liquidation and dissolution of any such Subsidiary) relating to the Guarantor or
any such Subsidiary under the Bankruptcy Law of any other jurisdiction; or

(viii) any such petition or application is filed, or any such proceedings are
commenced, against the Guarantor or any Subsidiary (other than a Subsidiary of
the Company that is not a Material Subsidiary) and the Guarantor or such
Subsidiary by any act indicates its approval thereof, consent thereto or
acquiescence therein, or an order, judgment or decree is entered appointing any
such trustee, receiver, custodian, liquidator or similar official, or approving
the petition in any such proceedings, and such order, judgment or decree remains
unstayed and in effect for more than 60 days; or

(ix) any order, judgment or decree is entered in any proceedings against the
Guarantor or any Subsidiary (other than a Subsidiary of the Company that is not
a Material Subsidiary) decreeing the dissolution of the Guarantor or such
Subsidiary and such order, judgment or decree remains unstayed and in effect for
more than 60 days; or

(x) one or more final judgments in an aggregate amount in excess of $10,000,000
is rendered against the Guarantor or any of its Subsidiaries and, within 60 days
after entry thereof, any such judgment is not discharged or execution thereof

 

39



--------------------------------------------------------------------------------

stayed pending appeal, or within 60 days after the expiration of any such stay,
such judgment is not discharged; or

(xi) (a) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is requested or granted under section 412
of the Code, (b) a notice of intent to terminate any Plan in a distress
termination (within the meaning of ERISA section 4041(c)) shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Guarantor or any ERISA
Affiliate that a Plan may become a subject of such proceedings, (c) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $76,000,000, (d) the Guarantor or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (e) the Guarantor or any ERISA
Affiliate is assessed liability for a partial or complete withdrawal from any
Multiemployer Plan, or (f) the Guarantor or any Subsidiary establishes or amends
any employee welfare benefit plan that provides post-employment welfare benefits
in a manner that would increase the liability of the Guarantor or any Subsidiary
thereunder; and any such event or events described in clauses (a) through
(f) above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect; or

(xii) any Collateral Document shall cease for any reason (other than pursuant to
the terms thereof) to create a valid Lien in the collateral purported to be
covered thereby or such Lien shall for any reason cease to be a perfected and
first priority Lien (subject only to Liens permitted by Section 5.2) and, in the
case of any failure of the validity, perfection or priority of any such Lien
which results from the actions or inaction of the Collateral Agent, such failure
shall continue for a period of 30 days from the earlier of (i) the date on which
written notice of such failure is provided to the Guarantor from any Purchaser
or the Collateral Agent or (ii) actual knowledge of such failure by any Credit
Party; or

(xiii) any provision of the Tax Sharing Agreement shall be amended, waived or
otherwise modified without the consent of the Required Holders or Pulitzer shall
fail diligently to enforce its rights thereunder in any material respect.

6.2. Remedies. Upon the occurrence of an Event of Default under this Guaranty,
the Required Holders may, at its or their option, make demand hereunder for
payment of the Guaranteed Obligations and exercise any and all remedies
available to it or them, whether under the Note Agreement or any other
instrument or agreement entered into in connection therewith or relating thereto
or otherwise at law or in equity.

 

40



--------------------------------------------------------------------------------

7.

MISCELLANEOUS

7.1. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of the Guarantor in connection herewith shall survive the execution and
delivery of this Guaranty, the purchase or transfer of any Note or portion
thereof or interest therein and the payment of any Note, and may be relied upon
by any subsequent holder of Notes, regardless of any investigation made at any
time by or on behalf of any other holder of Notes. All statements contained in
the Transaction Documents to which the Guarantor is a party or any certificate
or other instrument delivered by or on behalf of the Guarantor pursuant to or in
connection with this Guaranty shall be deemed representations and warranties of
the Guarantor under this Guaranty. Subject to the preceding sentence, this
Guaranty and the Transaction Documents to which the Guarantor is a party embody
the entire agreement and understanding between the Guarantor and the holders of
the Notes and supersede all prior agreements and understandings relating to the
subject matter hereof.

7.2. Consent to Amendments. This Guaranty (or any amendment hereto) may be
amended or any provision hereof may be waived, and the Guarantor may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, if the Guarantor shall obtain the written consent to such
amendment, waiver, action or omission to act, of the Required Holder(s), except
that that (i) no amendment or waiver of any of the provisions of Section 2
hereof or any defined term (as it is used therein) and (ii) no termination of
this Guaranty in its entirety or release of the Guarantor herefrom will be
effective unless consented to in writing by the holder or holders of all Notes
at the time outstanding. The Guarantor will not directly or indirectly pay or
cause to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security, to any holder of Notes as
consideration for or as an inducement to the entering into by any holder of
Notes or any waiver or amendment of any of the terms and provisions hereof (or
any amendment hereto) unless such remuneration is concurrently paid, or security
is concurrently granted, on the same terms, ratably to each holder of Notes then
outstanding even if such holder did not consent to such waiver or amendment.

7.3. Binding Effect, etc. Any amendment or waiver consented to as provided in
Section 7.2 hereof applies equally to all holders of Notes and is binding upon
them and upon each future holder of any Note and the Guarantor without regard to
whether such Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant, agreement
or Event of Default not expressly amended or waived or impair any right
consequent thereon. No course of dealing between the Guarantor and any holder of
Notes nor any delay in exercising any rights hereunder or under any Note shall
operate as a waiver of any rights of any holder of such Note.

7.4. Notices. All written communications provided for hereunder shall be sent by
first class mail or nationwide overnight delivery service (with charges prepaid)
and (i) if to any holder of Notes, addressed to it at the address specified for
such communications in Schedule A to the Note Agreement, or at such other
address as such holder of Notes shall have specified to the Guarantor or the
Company in writing or, if any such other holder shall not have so specified an
address to the Guarantor or the Company, then addressed to such holder in care
of the last holder

 

41



--------------------------------------------------------------------------------

of such Note which shall have so specified an address to the Guarantor or the
Company, and (ii) if to the Guarantor, addressed to it at 900 North Tucker
Boulevard, St. Louis, Missouri 63101, Attention: Senior Vice President-Finance,
or at such other address as the Guarantor shall have specified to the holder of
each Note in writing.

7.5. Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.6. Successors and Assigns. All covenants and other agreements in this Guaranty
shall bind the successors and assigns of the Guarantor and shall inure to the
benefit of the successors and assigns of the holders of Notes (including,
without limitation, any Transferee) whether so expressed or not.

7.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not (i) avoid the occurrence of an Event of Default or Default if such
action is taken or such condition exists or (ii) in any way prejudice an attempt
by the holders of Notes to prohibit (through equitable action or otherwise) the
taking of any action by the Guarantor or a Subsidiary which would result in an
Event of Default or Default.

7.8. Satisfaction Requirement. If any agreement, certificate or other writing,
or any action taken or to be taken, is by the terms of this Guaranty required to
be satisfactory to any holder of Notes or to the Required Holder(s), the
determination of such satisfaction shall be made by such holder or the Required
Holder(s), as the case may be, in the sole and exclusive judgment (exercised in
good faith) of the Person or Persons making such determination.

7.9. Counterparts. This Guaranty may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one instrument.

7.10. Governing Law. This Guaranty shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York.

7.11. Consent to Jurisdiction; Waiver of Immunities. The Guarantor hereby
irrevocably submits to the jurisdiction of any New York state or Federal court
sitting in New York in any action or proceeding arising out of or relating to
this Guaranty, and the Guarantor hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in New York
state or Federal court. The Guarantor hereby irrevocably waives, to the fullest
extent it may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. The Guarantor agrees and irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing, by registered or certified U.S. mail, or by any other means or
mail that requires a signed receipt, of copies of such process to the Guarantor
at its address set forth in section 7.4. The Guarantor agrees that a final

 

42



--------------------------------------------------------------------------------

judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Section 7.11 shall affect the right of any
holder of the Notes to serve legal process in any other manner permitted by law
or affect the right of any holder of the Notes to bring any action or proceeding
against the Guarantor or its property in the courts of any other jurisdiction.
To the extent that the Guarantor has or hereafter may acquire immunity from
jurisdiction of any court or from any legal process (whether through service of
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, the Guarantor hereby
irrevocably waives such immunity in respect of its obligations under this
Guaranty.

7.12. Waiver of Jury Trial. THE GUARANTOR AND THE HOLDERS OF THE NOTES AGREE TO
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS GUARANTY, THE NOTE AGREEMENT, THE NOTES, OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION AND
THE LENDER/GUARANTOR RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THE HOLDERS OF THE NOTES
AND THE GUARANTOR EACH ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO THIS BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE HOLDERS OF THE NOTES AND THE
GUARANTOR FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION,
THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be executed and
delivered by its duly authorized officer as of the date first above written to
become effective as of such date.

 

PULITZER INC.

By:

 

/s/  Carl G. Schmidt

Name:

 

Carl G. Schmidt

Title:

 

Treasurer



--------------------------------------------------------------------------------

Schedule 3.3 to

Guaranty Agreement

Litigation

No Material Litigation

Schedule 3.4



--------------------------------------------------------------------------------

Schedule 3.4

to Guaranty Agreement

Outstanding Debt

St. Louis Post-Dispatch LLC has a capitalized lease as of 9/25/2011 in the
amount of $569,839.

Schedule 3.4



--------------------------------------------------------------------------------

Schedule 3.7

to Guaranty Agreement

Agreements Restricting Incurrence of Debt

None

Schedule 3.7



--------------------------------------------------------------------------------

Schedule 3.8

to Guaranty Agreement

ERISA

The present value of the aggregate benefit liabilities under each of the Plans
(other than Multiemployer Plans), as reflected in the September 25, 2011
actuarial valuation report of the Plans per Generally Accepted Accounting
Principles and determined as of September 25, 2011 on the basis of the actuarial
assumptions specified for accounting purposes in such report, did not exceed the
aggregate current value of the assets of such Plan allocable to such benefit
liabilities by more than $38 million in the case of any single Plan and by more
than $72 million in the aggregate for all Plans.

Schedule 3.8



--------------------------------------------------------------------------------

Schedule 3.13

to Guaranty Agreement

Subsidiaries of the Guarantor and Ownership of Subsidiary Stock

 

Organization Name

  

Percentage Ownership &

Ownership Position

  

Type of Equity

Interest

   State of
Incorporation/
Organization

Pulitzer Technologies, Inc.

  

100% wholly-owned subsidiary of Pulitzer Inc.

  

Common Stock

  

Delaware

St. Louis Post-Dispatch LLC

  

98.95% subsidiary of Pulitzer Inc.; 1.05% subsidiary of Pulitzer Technologies,
Inc.

  

Percentage Membership Interest

  

Delaware

Fairgrove LLC

  

100% wholly-owned subsidiary of St. Louis Post-Dispatch LLC

  

Percentage Membership Interest

  

Delaware

STL Distribution Services LLC

  

98.95% subsidiary of Pulitzer Inc.; 1.05% subsidiary of Pulitzer Technologies,
Inc.

  

Percentage Membership Interest

  

Delaware

Star Publishing Company

  

100% wholly-owned subsidiary of Pulitzer Inc.

  

Common Stock

  

Arizona

Suburban Journals of Greater St. Louis LLC

  

100% wholly-owned subsidiary of Pulitzer Inc.

  

Percentage Membership Interest

  

Delaware

Pulitzer Network Systems LLC

  

100% wholly-owned subsidiary of Pulitzer Inc.

  

Percentage Membership Interest

  

Delaware

Pulitzer Newspapers, Inc.

  

100% wholly-owned subsidiary of Pulitzer Inc.

  

Common Stock

  

Delaware

Flagstaff Publishing Co.

  

100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.

  

Common Stock

  

Washington

Hanford Sentinel Inc.

  

100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.

  

Common Stock

  

Washington

HomeChoice, LLC

  

100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.

  

Percentage Membership Interest

  

Utah

Kauai Publishing Co.

  

100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.

  

Common Stock

  

Delaware

Schedule 3.13



--------------------------------------------------------------------------------

 

Organization Name

  

Percentage Ownership &

Ownership Position

  

Type of Equity

Interest

   State of
Incorporation/
Organization

Napa Valley Publishing Co.

  

100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.

  

Common Stock

  

Washington

NVPC LLC

  

100% wholly-owned subsidiary of Napa Valley Publishing Co.

  

Percentage Membership Interest

  

Delaware

NIPC, Inc. f/k/a Northern Illinois Publishing Co., Inc.

  

100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.

  

Common Stock

  

Delaware

Northern Lakes Publishing Co.

  

100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.

  

Common Stock

  

Delaware

NLPC LLC

  

100% wholly-owned subsidiary of Northern Lakes Publishing Co.

  

Percentage Membership Interest

  

Delaware

Pantagraph Publishing Co.

  

100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.

  

Common Stock

  

Delaware

HSTAR LLC

  

100% wholly-owned subsidiary of Pantagraph Publishing Co.

  

Percentage Membership Interest

  

Delaware

Pulitzer Missouri Newspapers, Inc.

  

100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.

  

Common Stock

  

Delaware

Pulitzer Utah Newspapers, Inc. (Inactive)

  

100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.

  

Common Stock

  

Delaware

Santa Maria Times, Inc.

  

100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.

  

Common Stock

  

Nevada

SHTP LLC

  

100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.

  

Percentage Membership Interest

  

Delaware

Southwestern Oregon Publishing Co.

  

100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.

  

Common Stock

  

Oregon

SOPC LLC

  

100% wholly-owned subsidiary of Southwestern Oregon Publishing Co.

  

Percentage Membership Interest

  

Delaware

Ynez Corporation

  

100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.

  

Common Stock

  

California

Schedule 3.13



--------------------------------------------------------------------------------

Schedule 5.4

to Guaranty Agreement

Existing Investments

 

GUARANTOR/SUBSIDIARY

  

INVESTMENTS

Pulitzer Inc.

  

98.95% interest in:

    St. Louis Post-Dispatch LLC

    STL Distribution Services LLC

  

100% interest in:

    Pulitzer Technologies, Inc.

    Pulitzer Newspapers, Inc.

    Suburban Journals of Greater St. Louis LLC

    Pulitzer Network Systems LLC

    Star Publishing Company

  

Limited partnership interest in:

    Sandler Capital Partners IV, L.P.

    Sandler Capital Partners IV FTE, L.P.

    Sandler Capital Partners V, L.P.

    Sandler Capital Partners V FTE, L.P.

    Sandler Capital Partners V Germany, L.P.

    21st Century Communications Partners, L.P.

    21st Century Communications T-E Partners, L.P.

    21st Century Communications Foreign Partners, L.P.

    St. Louis Equity Funds, L.P.

  

Minority interest in:

    Media Brands, L.L.C.

Pulitzer Technologies, Inc.

  

1.05% interest in:

    St. Louis Post-Dispatch LLC

    STL Distribution Services LLC

St. Louis Post-Dispatch LLC

  

100% ownership of Fairgrove LLC

Fairgrove LLC

  

None

STL Distribution Services LLC

  

None

Suburban Journals of Greater St. Louis LLC

  

None

Pulitzer Network Systems LLC

  

None

Pulitzer Newspapers, Inc.

  

100% interest in:

    Flagstaff Publishing Co.

    Hanford Sentinel, Inc.

    HomeChoice, LLC

Schedule 5.4



--------------------------------------------------------------------------------

 

  

    Kauai Publishing Co.

    Napa Valley Publishing Co.

    Northern Lakes Publishing Co.

    Pantagraph Publishing Co.

    Pulitzer Missouri Newspapers, Inc.

    Pulitzer Utah Newspapers, Inc.

    Santa Maria Times, Inc.

    SHTP LLC

    Southwestern Oregon Publishing Co.

    Ynez Corporation

    NIPC, Inc.

Flagstaff Publishing Co.

  

None

Hanford Sentinel, Inc.

  

None

HomeChoice, LLC

  

None

Kauai Publishing Co.

  

None

Napa Valley Publishing Co.

  

100% interest in NVPC LLC

NVPC LLC

  

None

Northern Lakes Publishing Co.

  

100% interest in NLPC LLC

NLPC LLC

  

None

Pantagraph Publishing Co.

  

100% interest in HSTAR LLC

HSTAR LLC

  

None

Pulitzer Missouri Newspapers, Inc.

  

None

Pulitzer Utah Newspapers, Inc.

  

None

Santa Maria Times, Inc.

  

None

SHTP LLC

  

None

Southwestern Oregon Publishing Co.

  

100% interest in SOPC LLC

SOPC LLC

  

None

Ynez Corporation

  

None

NIPC, Inc.

  

None

Star Publishing Company

  

50% interest in TNI Partners

Schedule 5.4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be executed and
delivered by its duly authorized officer as of the date first above written to
become effective as of such date.

 

PULITZER INC.

By:     Name:   Title:  